







OFFICE PURCHASE AND ASSUMPTION AGREEMENT




by and between




Premier Bank & Trust, National Association






and




The Commercial and Savings Bank of Millersburg, Ohio








Entered into as of the 23rd day of June, 2011


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

       
Page
1.
PURCHASE AND ASSUMPTION.
 
1
 
1.1
Purchase and Sale of Assets.
 
1
 
1.2
Transfer of Assets.
 
1
 
1.3
Acceptance and Assumption.
 
4
 
1.4
Payment of Funds.
 
6
2.
CONDUCT OF THE PARTIES PRIOR TO CLOSING.
 
11
 
2.1
Covenants of SELLER.
 
11
 
2.2
Covenants of BUYER.
 
16
 
2.3
Covenants of All Parties.
 
18
3.
REPRESENTATIONS AND WARRANTIES.
 
18
 
3.1
Representations and Warranties of SELLER.
 
18
 
3.2
Representations and Warranties of BUYER.
 
23
4.
ACTIONS RESPECTING EMPLOYEES AND PENSIONS AND EMPLOYEE BENEFIT PLANS.
 
24
 
4.1
Employment of Employees.
 
24
 
4.2
Terms and Conditions of Employment.
 
24
 
4.3
Compliance with Law.
 
26
 
4.4
Actions to be Taken by SELLER.
 
26
5.
CONDITIONS PRECEDENT TO CLOSING.
 
27
 
5.1
Conditions to SELLER's Obligations.
 
27
 
5.2
Conditions to BUYER's Obligations.
 
29
 
5.3
Waivers of Conditions Precedent.
 
32
6.
CLOSING.
 
32
 
6.1
Closing and Closing Date.
 
32
 
6.2
SELLER's Actions at Closing.
 
32
 
6.3
BUYER's Actions at the Closing.
 
35
 
6.4
Methods of Payment.
 
36
 
6.5
Availability of Closing Documents.
 
37
 
6.6
Effectiveness of Closing.
 
37
7.
CERTAIN TRANSITIONAL MATTERS.
 
37
 
7.1
Transitional Action by BUYER.
 
37
 
7.2
Transitional Actions by SELLER.
 
41
 
7.3
Overdrafts and Transitional Action.
 
46
 
7.4
ATMs and Debit Cards.
 
46
 
7.5
Environmental Matters
 
48
 
7.6
Effect of Transitional Action.
 
50
8.
GENERAL COVENANTS AND INDEMNIFICATION
 
50
 
8.1
Confidentiality Obligations of BUYER.
 
50
 
8.2
Confidentiality Obligations of SELLER.
 
51
 
8.3
Indemnification by SELLER.
 
52
 
8.4
Indemnification by BUYER.
 
53
 
8.5
Solicitation of Customers by BUYER Prior to Closing.
 
54
 
8.6
Solicitation of Customers by SELLER After the Closing.
 
54

 
 
i

--------------------------------------------------------------------------------

 
 

 
8.7
Further Assurances
 
55
 
8.8
Operation of the Offices.
 
55
 
8.9
Information After Closing.
 
56
 
8.10
Individual Retirement Accounts.
 
57
 
8.11
Covenant Not to Compete.
 
57
 
8.12
Non-solicitation of Employees.
 
57
9.
TERMINATION
 
58
 
9.1
Termination by Mutual Agreement.
 
58
 
9.2
Termination by SELLER.
 
59
 
9.3
Termination by BUYER.
 
60
 
9.4
Effect of Termination.
 
61
10.
MISCELLANEOUS PROVISIONS.
 
61
 
10.1
Expenses.
 
61
 
10.2
Certificates.
 
61
 
10.3
Termination of Representations and Warranties.
 
62
 
10.4
Waivers.
 
62
 
10.5
Notices.
 
63
 
10.6
Parties in Interest; Assignment; Amendment.
 
64
 
10.7
Headings.
 
64
 
10.8
Terminology
 
64
 
10.9
Press Releases.
 
66
 
10.10
Entire Agreement.
 
66
 
10.11
Flexible Structure.
 
66
 
10.12
Governing Law.
 
67
 
10.13
Counterparts
 
67
 
10.14
Tax Matters.
 
67
         

 
 
ii

--------------------------------------------------------------------------------

 
 
SCHEDULES:


Schedule A –
Description of Owned Real Estate

 
Schedule B –
Description of Leased Real Estate and Office Lease

 
Schedule C –
Furniture, Fixtures and Equipment

 
Schedule D –
Assumed Contracts

 
Schedule E –
List of Leases, Safekeeping Items and Agreements

 


 
iii

--------------------------------------------------------------------------------

 
 
OFFICE PURCHASE AND ASSUMPTION AGREEMENT


This Office Purchase and Assumption Agreement (this "Agreement"), is made and
entered into as of this 23rd day of June, 2011, by and between The Commercial
and Savings Bank of Millersburg, Ohio, an Ohio banking corporation with its
principal office at 91 North Clay Street, Millersburg, Ohio ("BUYER") and
Premier Bank & Trust, National Association, a national banking association with
its principal office located at 2375 Benden Drive, Suite C, Wooster,
Ohio  ("SELLER").
 
WHEREAS, BUYER desires to purchase and assume from SELLER, and SELLER desires to
sell and assign to BUYER, certain assets and liabilities associated with offices
of SELLER as hereinafter described;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
BUYER and SELLER hereby agree as follows:
 
1.
PURCHASE AND ASSUMPTION.

 

 
1.1
Purchase and Sale of Assets. At the Closing (as defined in Section 6.1 hereof),
BUYER shall purchase, acquire and assume, and SELLER shall sell and assign, the
real estate and other assets described in Section 1.2 hereof (collectively, the
"Assets"), and all leases for such real estate on which Offices (as defined
below) are located, all of which are used in and/or relate to business conducted
by SELLER at its branch offices known as and located at the sites described in
Schedules A and B attached hereto and incorporated herein by reference, pursuant
to the terms and conditions, and subject to the exceptions, set forth
herein.  The foregoing offices are collectively referred to as the "Offices" and
each, individually, as an "Office."  The transactions contemplated by this
Agreement and the purchase of assets and assumption of liabilities provided for
herein is referred to herein as the "Acquisition."

 

 
1.2 
Transfer of Assets. Subject to the terms and conditions of this Agreement,
SELLER shall assign, transfer, convey and deliver to BUYER, on and as of the
Closing Date (as defined in Section 6.1 hereof) free and clear of any liens,
encumbrances or impairments whatsoever except those expressly agreed by BUYER,
the Assets, which shall include the following:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Owned Real Estate.  All of SELLER's right, title and interest in and to the real
estate described in attached Schedule A on which an Office is situated, together
with all of SELLER's rights in and to all improvements thereon and all easements
rights, privileges and appurtenances associated therewith (the "Owned Real
Estate").  Schedule A identifies the Owned Real Estate by street address, legal
description and/or tax parcel number;

 
 
(b)
Leased Real Estate.  A good and valid leasehold estate, with terms reasonably
acceptable to BUYER (it being understood that assignment of the Office Lease, as
defined below, in its current form or without any material changes shall be
acceptable to BUYER), in the real estate described in attached Schedule B
created by a certain lease agreement (the "Office Lease") relating to the
referenced Office (the "Leased Real Estate"), specifically identified on
Schedule B by street address, legal description and tax parcel number.  Schedule
B also identifies the Office Lease;

 
 
(c)
Furniture and Equipment.  All of SELLER's right, title and interest to the
furniture, fixtures and equipment located at the Offices as of the Closing Date
(the "Fixed Assets"), free and clear of any liens or impairments whatsoever.  A
preliminary listing of the Fixed Assets is contained in Schedule C attached
hereto, provided, however, that such Fixed Assets shall specifically exclude,
among other items (unless otherwise agreed by the parties prior to Closing),
teller software, branch capture software, branch capture CPUs, controllers,
servers, sign "skins" with SELLER's name, printed supplies and documents and
other materials bearing any SELLER or affiliate name and/or logo, network
communications equipment and related devices, leased or licensed software, and
marketing fixtures.  A final listing of specific items included in the Fixed
Assets will be provided by SELLER, subject to final approval by BUYER, prior to
the Closing;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(d)
Safe Deposit Business.  All of SELLER's right, title and interest to the safe
deposit business (subject to the allocation of safe deposit rental payments as
provided in Section 1.3(c)(ii) hereof) conducted at the Offices as of the close
of business on the Closing Date;

 
 
(e)
Cash on Hand.  All cash on hand at the Offices as of the close of business on
the Closing Date including vault cash, petty cash, ATM cash and tellers' cash;

 
 
(f)
Prepaid Expenses.  All prepaid expenses recorded or otherwise reflected on the
books of SELLER and attributable to the Offices as of the close of business on
the day immediately preceding the Closing Date (a preliminary listing of which
has been provided by SELLER to BUYER as of the date hereof).  A final listing of
prepaid expenses will be provided by SELLER to BUYER, subject to BUYER’s
approval, at Closing.  Any and all prepaid expenses incurred by SELLER with
respect to the Offices subsequent to the date hereof shall be subject to the
prior written consent of BUYER;

 
 
(g)
Office Loans.  All right, title and interest in and to all those loans and/or
letters of credit set forth in a confidential listing provided by SELLER to
BUYER concurrently with the signing of this Agreement, together with such other
loans and/or letters of credit that BUYER and SELLER may mutually agree upon
prior to the Closing, less any loans that may be removed from the Office Loans
by the mutual agreement of BUYER and SELLER, free and clear of any and all liens
or encumbrances whatsoever (other than interests of third parties that are
subordinate to those of SELLER), and any loans not over thirty (30) days
outstanding that are automatically created as the result of an overdraft of a
Deposit Account pursuant to an overdraft protection program offered by SELLER
("Overdraft Loans"), except for those Overdraft Loans which are charged to
credit card accounts not transferred to the BUYER hereunder.  Such loans shall
be referred to herein individually and collectively as the "Office
Loans."  BUYER shall have the option, at its sole discretion, to include in the
Office Loans any loans originated by the Offices in the markets served by such
Offices between the date of this Agreement and the Closing.  The final
confidential listing of Office Loans will be provided by SELLER to BUYER as of
the Closing;

 
 
3

--------------------------------------------------------------------------------

 
 
 
(h)
Records of the Offices.  All records and documents related to the Assets
transferred or liabilities assumed by BUYER as may exist and are available,
whether or not physically maintained at the Offices (in whatever form or medium
then maintained by SELLER) including, but not limited to, those relating to
(i) the Deposit Accounts and (ii) the promissory notes, files and documents and
instruments relating to the Office Loans; and

 
 
(i)
Contracts or Agreements.  All of SELLER's right, title and interest in and to
the maintenance and service agreements related to the Offices, provided the same
are assignable without consent and without cost to BUYER or SELLER, and any
other contracts or agreements listed on Schedule D annexed hereto and made a
part hereof (the "Assumed Contracts").

 
Any other assets of SELLER not included in the foregoing (a) through (i) shall
remain the property of SELLER and shall not be sold or transferred to BUYER
pursuant to this Agreement.
 

 
1.3 
Acceptance and Assumption.Subject to the terms and conditions of this Agreement,
on and as of the Closing on the Closing Date, BUYER shall:

 
 
(a)
Assets.  Receive and accept all of the Assets assigned, transferred, conveyed
and delivered to BUYER by SELLER pursuant to this Agreement, including those
identified in Section 1.2 above;

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
Deposit Liabilities.  Assume and thereafter discharge, pay in full and perform
all of SELLER's obligations and duties relating to the Deposit Liabilities
attributable to the Offices.  The term "Deposit Liabilities" means all of
SELLER's obligations, duties and liabilities of every type and character
relating to all deposit accounts attributable to the Offices as of the Closing
(a preliminary confidential listing of which has been provided by SELLER to
BUYER as of the date of this Agreement) other than (i) KEOGH accounts, (ii)
deposit accounts securing any loan of SELLER which is not an Office Loan, for
which BUYER assumes no liability, (iii) deposits of SELLER employees who are not
Transferred Employees (as defined below), and (iv) deposits of current directors
of SELLER and its affiliates.  The deposit accounts referred to in the
immediately preceding sentence (the "Deposit Accounts") include, without
limitation, passbook, statement savings, checking, Money Market and NOW
accounts, certificates of deposit and Individual Retirement Accounts ("IRAs")
for which SELLER has not received, on or before the Closing Date, the written
advice from the account holder of such account holder's objection or failure to
accept BUYER as successor.  The "obligations, duties and liabilities" referred
to in the definition of Deposit Liabilities include, without limitation, the
obligation to pay and otherwise process all Deposit Accounts in accordance with
applicable law and their respective contractual terms (including the accrual and
payment of interest following the Closing), and the duty to supply all
applicable reporting forms for periods following the Closing Date including,
without limitation, IRS Form 1099 reports relating to the Deposit Accounts to be
filed and provided after the Closing Date relating to interest accrued after the
Closing Date;

 
 
(c)
Liabilities Under Leases/Safe Deposit Business.  Assume and thereafter fully and
timely perform and discharge, in accordance with their respective terms, all of
the liabilities and obligations of SELLER arising after the Closing Date with
respect to:

 
 
(i)
the Office Lease, the Assumed Contracts, and any safe deposit leases which are
sold, assigned or transferred to BUYER by SELLER pursuant to this Agreement;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
the safe deposit business of the Offices, including, but not limited to, the
maintenance of all necessary facilities for the use of safe deposit boxes by the
renters thereof during the periods for which such persons have paid rent
therefor in advance to SELLER, subject to the provisions of the applicable
leases or other agreements relating to such boxes.  At the Closing, SELLER shall
pay to BUYER, in the manner specified in Section 6.4 hereof, the amount of
rental payment previously received by SELLER for each such safe deposit box
attributable to and prorated to reflect the period from and after the Closing
Date; and

 
 
(iii)
all safekeeping items and agreements listed on Schedule E to this Agreement and
delivered to BUYER by SELLER pursuant to this Agreement, including, but not
limited to, all applicable safekeeping agreements, memoranda, or receipts so
delivered to BUYER by SELLER hereunder; and

 
 
(d)
Other Liabilities.  Fully and timely perform and discharge, as the same may be
or become due, any Assumed Contracts, the Office Lease, and all additional
liabilities and obligations of SELLER as of the date of this Agreement, which
are reflected on the books of SELLER as being attributable to an Office as of
the close of business on the Closing Date and which are set forth in a listing
provided by SELLER at Closing and approved by BUYER.  No additional liabilities
and obligations of SELLER shall be incurred subsequent to the date of this
Agreement without the prior written consent of BUYER.

 

 
1.4 
Payment of Funds. Subject to the terms and conditions hereof, at the Closing:

 
 
(a)
Consideration.  SELLER shall pay and transfer to BUYER, in the manner specified
in Section 6.4 hereof, funds equal to the aggregate balance of all Deposit
Accounts (including interest posted or accrued to such accounts as of the close
of business on the Closing Date) as of the close of business on the Closing
Date, plus $166,000, less an amount equal to the sum of:

 
 
(i)
the amount of cash on hand at the Offices transferred to BUYER as of the close
of business on the Closing Date pursuant to Section 1.2(e); and

 
 
6

--------------------------------------------------------------------------------

 
 
 
(ii)
the book value of the Owned Real Estate as reflected on SELLER's books as of the
last day of the month ending immediately prior to the month in which the Closing
Date occurs; and

 
 
(iii)
the net aggregate book value as reflected on SELLER's books of the Fixed Assets,
as of the last day of the month ending immediately prior to the month in which
the Closing Date occurs; and

 
 
(iv)
a premium (the "Premium") of five percent (5%) of the aggregate "Eligible
Deposits" (as hereinafter defined) of the Offices as of the close of business on
the Closing Date between $70 million and $77 million; provided, however, that if
the aggregate Eligible Deposits are less than $70 million, the Premium shall be
$3.5 million, and if the aggregate Eligible Deposits exceed $77 million, the
Premium shall be $3.85 million. If Eligible Deposits exceed the sum of $77
million as of the Closing, BUYER and SELLER may, by mutual consent, except
certain Deposits  from the Acquisition. The term "Eligible Deposits" shall mean
the average aggregate principal balance of all Deposit Liabilities of the
Offices for a period commencing ten (10) days prior to the Closing Date and
ending at the close of business on the Closing Date, and

 
 
(v)
the amount of prepaid expenses described in Section 1.2(f) of this Agreement,
prorated as of the close of business on the day immediately preceding the
Closing Date; and

 
 
(vi)
the outstanding principal balance of the Office Loans (including Office Loans
added between the date of this Agreement and the Closing Date upon the consent
of BUYER and any loans substituted or added pursuant to this section, less any
loans removed upon the mutual agreement of BUYER and SELLER), together with
accrued and unpaid interest thereon and any and all late fees  relating thereto
computed as of the close of business on the Closing Date, less any loan loss
reserves for such Office Loans set forth on the confidential listing provided
pursuant to Section 1.2(g), which shall be updated as of the Closing Date.  The
aggregate principal balance of the Office Loans, prior to any reductions for
agreed upon loan loss reserves, shall total $8.5 million.  In the event the
aggregate principal balance of the Office Loans as required in the preceding
sentence does not total $8.5 million, SELLER shall have the right to add or
substitute other loans to increase the principal amount to the required level,
which loans shall be subject to the reasonable approval of BUYER.

 
 
7

--------------------------------------------------------------------------------

 
 
The sum of the foregoing items (i) through (vi) above is the "Acquisition
Consideration."  In the event that the Acquisition Consideration exceeds the
aggregate amount to be transferred by SELLER pursuant to the first paragraph of
this Section 1.4(a), the full amount of such excess shall constitute an amount
due from BUYER to SELLER, and shall be paid to SELLER at the Closing in the
manner specified in Section 6.4 hereof.  The parties shall execute a Preliminary
Settlement Statement at the Closing and a Final Settlement Statement
post-Closing in accordance with section 6.4 hereof, in a form mutually agreed
upon by the parties.
 
 
(b)
Reimbursement and Proration of Certain Expenses.  All other expenses (i) due and
payable at times after the Closing Date for periods prior to the close of
business on the Closing Date or (ii) paid prior to the close of business on the
Closing Date for periods following the Closing Date, including the prepaid
expenses described in Section 1.2(f) hereof and deferred expenses described in
Section 1.3(d) hereof, including, without limitation, real estate taxes and
assessments which are a lien but not yet due and payable, utility payments,
payments due on leases assigned, payments due on assigned service and
maintenance contracts and similar expenses relating to the Offices, shall be
prorated between SELLER and BUYER as of the close of business on the day
immediately preceding the Closing Date; provided, however, that all real estate
taxes and assessments, to the extent payable by SELLER and/or BUYER, shall be
prorated at the Closing on the basis of the most recently certified real estate
taxes and assessments, and all utility payments and lease payments shall be
prorated on the basis of the best information available at Closing.  Any
security deposits relating to the Leased Real Estate shall be credited to the
SELLER at Closing.  With respect to premiums paid to the Federal Deposit
Insurance Corporation ("FDIC") for deposit insurance for the Deposit
Liabilities, the proration of FDIC insurance premiums will be based on the
amount of the Deposit Liabilities as of the close of business on the Closing
Date and the number of days during any period for which SELLER has prepaid
premiums to the FDIC but during which BUYER has held or will hold the Deposit
Liabilities.  Any credits to the SELLER at Closing will be debited from the
amount to be paid in the first paragraph of Section 1.4(a), and any credits to
BUYER shall be added to such amount.  For prorations, if any, which cannot be
reasonably calculated as of the Closing, a post-closing adjustment shall be made
in the manner specified in Section 6.4 hereof.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(c)
Expenses Relating to Real Property and other Assets.  The transfer (or
conveyance) fees relating to the Owned Real Estate and the costs, fees and
expenses of all title commitments, title guaranties and title examinations
relating to the procurement of the Title Commitments related to the Owned Real
Estate and the Leased Real Estate referred to in Sections 2.1(b) and 5.2(f)
herein, shall be allocated to, and shall be borne, solely and exclusively by
SELLER.  The costs, fees and expenses relating to the premiums, including any
endorsements for extended coverage, for all title insurance policies (net of the
costs of all title commitments, guaranties and examinations), recording costs
and other similar costs, fees and expenses, if any, relating to the sale and
transfer of the Owned Real Estate or the transfer of SELLER's interest in the
Leased Real Estate including, but not limited to, any conveyance fees, taxes,
recording costs and other similar fees and expenses relating to the sale and
transfer of any other Assets, shall be allocated to, and shall likewise be
borne, solely and exclusively, by SELLER.  To the extent BUYER requests SELLER
or its attorneys to seek certain title endorsements or removal of exceptions
noted on the title commitments, BUYER shall reimburse SELLER at Closing for its
attorney fees related thereto.  In no event shall SELLER be required to
undertake any negotiations with the title insurance companies for any matters
that relate to the scope of title insurance coverage or the Permitted
Exceptions.  As provided in Section 6.4, BUYER shall be credited at the Closing
for all the costs, fees and expenses allocated to SELLER pursuant to this
Section 1.4(c) but paid by BUYER, and BUYER shall be credited at the Closing for
all of the costs, fees and expenses allocated to BUYER pursuant to this Section
1.4(c) but paid by SELLER.  If this transaction does not close by virtue of a
breach of this Agreement, the breaching party shall be responsible for and
shall, as appropriate, reimburse the other party for its expenses set forth in
this Section 1.4(c).  If this transaction does not close for any other reason,
each party shall reimburse the other party upon termination of this Agreement
for such party's share of expenses pursuant to this Section 1.4(c) so that each
party shall pay the same share of expenses as it would have paid at Closing.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(d)
Insurance Premium Refunds.  With respect to the Insured Office Loans as defined
in Section 7.2(j) herein, SELLER shall provide a credit to BUYER in a sum equal
to the unearned premiums relating to the Insured Office Loans to compensate
BUYER, in advance, for estimated refunds otherwise payable to SELLER in
conjunction with future payoffs of such Insured Office Loans prior to maturity
(the "Premium Settlement Payment" herein).  Such Premium Settlement Payment
shall be calculated as of the Closing Date and shall appear as a credit to BUYER
in the Final Settlement Statement referenced in Section 6.4 herein.

 
 
 
10

--------------------------------------------------------------------------------

 
 
2.
CONDUCT OF THE PARTIES PRIOR TO CLOSING.

 

 
2.1 
Covenants of SELLER.   SELLER hereby covenants to BUYER that, from the date
hereof until the Closing:

 
 
(a)
Operation of the Offices.  SELLER shall continue to operate the Offices in a
manner substantially equivalent to that employed immediately prior to the date
of this Agreement.

 
Notwithstanding the foregoing, between the date of this Agreement and the
Closing Date, except as may be required to obtain the required authorizations
referred to in Section 2.3 of this Agreement and except as may be otherwise
required by a regulatory authority, SELLER shall not, without the prior consent
of BUYER:
 
 
(i)
permit any Office to engage or participate in any transaction or incur or
sustain any obligation except in the ordinary course of business;

 
 
(ii)
permit any Office to transfer to SELLER's other operations any Assets, except
for (A) supplies, if any, which have unique function in the business of SELLER
and its affiliates and ordinarily would not be useful to BUYER, (B) cash and
other normal intrabank transfers which may be transferred in the ordinary course
of business in accordance with normal banking practices, (C) any current loans
not included as Office Loans, and (D) any loans originated by the Offices in the
markets served by them after the date hereof and prior to the Closing that are
not included as Office Loans;

 
 
(iii)
permit the Offices to transfer to SELLER's other operations any Deposit
Liabilities other than (A) Deposits Liabilities securing loans made by SELLER
which are not Office Loans, (B) Deposit Liabilities owned in whole or in part by
employees of SELLER who are not Transferred Employees, or (C) Deposit
Liabilities of current directors of SELLER or its affiliates, except in the
ordinary course of business at the unsolicited request of depositors, or cause
any of SELLER's other operations to transfer to the Offices any Deposit
Liabilities, except in the ordinary course of business at the unsolicited
request of depositors; provided, however, that SELLER shall be permitted to make
such transfers of any Deposit Liabilities to or from the Offices as are in the
normal course of business;

 
 
11

--------------------------------------------------------------------------------

 
 
 
(iv)
invest in any Fixed Assets on behalf of any Office, except for commitments made
on or before the date of this Agreement which are disclosed to BUYER on Schedule
C of this Agreement and for replacements of furniture, furnishings and equipment
and normal maintenance and refurbishing purchased or made in the ordinary course
of business;

 
 
(v)
enter into or amend any continuing contract (other than those related to Deposit
Liabilities, safe deposit agreements, and loans which are not included as Office
Loans), which cannot be terminated without cause and without payment of any
amounts as a penalty, bonus, premium or other compensation for termination;

 
 
(vi)
make any change to its customary policies for setting rates on deposits offered
at the Offices.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)
Title Commitments for Real Estate.  SELLER shall deliver to BUYER, at SELLER' s
expense, with respect to the Owned Real Estate and Leased Real Estate, no later
than thirty (30) days after the date of this Agreement, a commitment or
commitments (the "Title Commitments"), having an effective date as near as
practicable to the date of delivery of such Title Commitments, from a title
insurance company designated by SELLER and reasonably satisfactory to BUYER, to
issue to BUYER as soon as practicable after the Closing Date, as applicable, an
American Land Title Association ("ALTA") owners (Form B, 1970, Rev 1984) and/or
a leasehold title insurance (1975 Form) policy having an effective date as of
the Closing Date, covering the Owned Real Estate and the Leased Real Estate, in
an amount equal to the book value for the Owned Real Estate as reflected on
SELLER's books as of the end of the month immediately preceding the month in
which the Closing occurs, and the amount of the leasehold interest, based on the
remaining rental payments due under the balance of the remaining term of the
lease to be transferred to BUYER pursuant to the Office Lease, subject to the
exceptions specified in the Title Commitments.  If title to all or part of the
Owned Real Estate or Lease Real Estate is unmarketable or is subject to any
defect, lien, encumbrance, easement, condition, restriction or encroachment
other than the Permitted Exceptions (as defined below), then BUYER shall provide
written notice thereof to SELLER.  SELLER shall have thirty (30) days after
written notice thereof from BUYER, to elect to remedy or remove any such defect,
lien, encumbrance, easement, condition, restriction or encroachment but, if
SELLER does not, BUYER may elect to attempt to cure or remove such defect or
encumbrance or other matter, for a period of thirty (30) days thereafter.  If
such defect or encumbrance or other matter is not cured after such thirty (30)
day period, in addition to any other rights which BUYER may have
hereunder,  BUYER shall have the right to (i) terminate this Agreement by
written notice to SELLER, (ii) negotiate, at BUYER'S cost, with the title
company for certain endorsements to the standard insurance coverage to address
any such defects or encumbrances, or (iii) waive any objection to such defect or
encumbrance or other matter in which event such defect, encumbrance, or other
matter shall be deemed to be a Permitted Exception.  The Owned Real Estate is
being sold by SELLER to BUYER hereunder free and clear of all liens, claims,
encumbrances and rights of tenants in possession except for the Permitted
Exceptions, and the conveyance by limited warranty deed to be delivered by
SELLER pursuant hereto shall be subject only to the Permitted
Exceptions.  SELLER also shall execute and deliver to BUYER at the time of
Closing such affidavits and other instruments, if any, as the title insurance
company issuing the Title Commitments may reasonably require to delete any
inapplicable standard exceptions appearing as "Schedule B" items in a standard
ALTA owners or leasehold owners title insurance policy, other than those which
may only be deleted by a survey.  SELLER also shall execute and deliver a
so-called "FIRPTA" affidavit at Closing.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(c)
Required Authorizations.  SELLER shall obtain and procure all necessary internal
corporate and other approvals and authorizations, if any, required by SELLER to
enable it to fully perform all obligations imposed on it hereunder which must be
performed by it at or prior to the Closing.

 
 
(d)
Creation of Liens and Encumbrances.  With respect to the Owned Real Estate,
SELLER shall not create or allow any liens, imperfections in title, charges,
easements, restrictions or encumbrances other than the Permitted Exceptions.

 
 
(e)
Condemnation.  If prior to Closing all or any portion of the Owned Real Estate
or Leased Real Estate is taken or is made subject to eminent domain or other
governmental acquisition proceedings, then SELLER shall promptly notify BUYER
thereof, and BUYER may either complete the Closing and receive the proceeds paid
or payable on account of such acquisition proceedings (which, if received prior
to Closing, shall be paid by SELLER to BUYER at Closing), or terminate this
Agreement. If BUYER terminates this Agreement, both parties shall thereupon be
relieved from all further obligations hereunder, except as may otherwise be
expressly provided.

 
 
(f)
Insurance Proceeds and Casualty Payments.  SELLER shall maintain adequate
insurance on all the Owned Real Estate, Leased Real Estate and Fixed Assets.  In
the event of any damage or destruction affecting such Assets between the date
hereof and the time of the Closing, SELLER shall deliver to BUYER at the Closing
any such insurance proceeds received by SELLER as a result thereof (adding into
such amount the amount of any deductible), to the extent of the applicable
amount in Section 1.4(a)(ii) with respect to Owned Real Estate and to the extent
of the amount set forth in Section 1.4(a)(iii) with respect to the Fixed Assets,
as the case may be, unless SELLER has repaired or replaced the damaged or
destroyed property.

 
 
14

--------------------------------------------------------------------------------

 
 
 
(g)
IRAs.  Not later than thirty (30) days prior to the expected Closing Date,
SELLER shall, at SELLER's expense, mail notice of SELLER's resignation as
Custodian and the appointment of BUYER as the Successor Custodian, effective
upon Closing, of each IRA maintained at the Offices.  The notice shall include
such other information that is mutually agreed upon by SELLER and BUYER.

 
 
(h)
Assignment of Office Lease.  SELLER shall obtain (i) any written consent of any
such landlord as shall be necessary for the effective assignment of the Office
Lease and the assumption thereof by BUYER as of the Closing Date, and (ii) any
consent necessary to assign or transfer to BUYER, or substitute BUYER as
landlord under, the lease by which a third-party leases space in the Owned Real
Estate, each in form and content reasonably satisfactory to BUYER, it being
understood that, in the case of the foregoing (i) and (ii), that the assignment
of said leases in their current form or without material changes shall be
satisfactory to BUYER.  In the event any such necessary assignment is not
obtained, or other arrangements reasonably satisfactory to BUYER are not made,
by the Closing, BUYER may, upon written notice to SELLER, terminate this
Agreement.  The assignment and assumption by BUYER of the Office Lease shall be
in a form mutually agreed upon by the parties and reasonably acceptable to the
Lessor under such Office Lease.

 
 
(i)
SELLER shall permit representatives of BUYER to attend such meetings of SELLER
with regard to the Offices and business of the Offices as BUYER may reasonably
request, to review such books and records of SELLER as may reasonably be
relevant to the transactions contemplated hereby, and to consult with SELLER
with regard to any Office Loans.

 
 
15

--------------------------------------------------------------------------------

 
 
 
(j)
SELLER shall make available to BUYER the opportunity to include in the Office
Loans, at BUYER’s sole discretion, any new loans originated at the Offices in
the markets served by them between the date hereof and the Closing Date.

 
 
(k)
SELLER shall provide to BUYER copies of any blueprints and schematic drawings it
may have in its possession for the Owned Real Estate.

 

 
2.2 
Covenants of BUYER. BUYER hereby covenants to SELLER that, from the date hereof
until the Closing:

 
 
(a)
Regulatory Applications.  BUYER shall prepare and submit for filing, at no
expense to SELLER, any and all applications, filings, and registrations with,
and notifications to, all federal and state authorities required on the part of
BUYER or any affiliate of BUYER for the Acquisition to be consummated on the
terms set forth herein and for BUYER to operate the Offices following the
Closing.  BUYER shall provide SELLER with a draft copy of each application,
filing, registration, and notification for SELLER's approval prior to filing,
which approval by SELLER will not be unreasonably withheld or delayed.  Such
applications will be submitted to SELLER in draft form within thirty (30) days
from the date of this Agreement and filed by BUYER without delay following
SELLER's approval of such applications; provided, however, that in no event will
such applications be filed later than sixty (60) days from the date of this
Agreement.  Thereafter, BUYER shall pursue all such applications, filings,
registrations, and notifications diligently and in good faith, and shall file
such supplements, amendments, and additional information in connection therewith
as may be reasonably necessary for the Acquisition to be consummated on the
terms set forth herein and for BUYER to operate the Offices following the
Closing.  BUYER shall deliver to SELLER evidence of the filing of each and all
of such applications, filings, registrations and notifications (except for any
confidential portions thereof), and any supplement, amendment or item of
additional information in connection therewith (except for any confidential
portions thereof).  BUYER shall also deliver to SELLER a copy of each material
notice, order, opinion and other item of correspondence received by BUYER from
such federal and state authorities (except for any confidential portions
thereof) and shall advise SELLER, at SELLER's request, of developments and
progress with respect to such matters.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)
Required Authorizations.  BUYER shall obtain and procure all necessary corporate
and other approvals and authorizations, if any, required on its part to enable
it to fully perform all obligations imposed on it hereunder which must be
performed by it at or prior to the Closing.

 
 
(c)
Satisfaction of Conditions.  BUYER shall not voluntarily undertake any course of
action inconsistent with the satisfaction of the requirements or the conditions
applicable to it, or its agreements, undertakings, obligations, or covenants set
forth in this Agreement, and it shall promptly do all such reasonable acts and
take all such reasonable measures as may be appropriate to enable it to perform
as early as possible the agreements, undertakings, obligations, and covenants
herein provided to be performed by it, and to enable the conditions precedent to
SELLER's obligations to consummate the Closing of the Acquisition to be fully
satisfied.  Additionally, BUYER shall not knowingly, directly or through any
existing or future subsidiary or affiliate, take any action that would be in
conflict with, or result in the denial, delay, termination, or withdrawal of,
any of the regulatory approvals referred to in this Agreement.

 
 
(d)
Cooperation Regarding Leased Real Estate.  BUYER shall, at SELLER's request in
connection with SELLER's obtaining the consents specified in Section 2.1(h),
advise, in writing, the lessor of Leased Real Estate, of BUYER's intent to
assume and comply with the terms of the Office Lease (as to matters arising from
and after the Closing Date) and provide to such lessor with any financial or
other information reasonably requested in connection therewith.

 
 
17

--------------------------------------------------------------------------------

 
 

 
2.3 
Covenants of All Parties. SELLER hereby covenants to BUYER, and BUYER hereby
covenants to SELLER that, from the date hereof until the Closing, such party
shall cooperate fully with the other party in attempting to obtain all consents,
approvals, permits, or authorizations which are required to be obtained pursuant
to any federal or state law, or any federal or state regulation thereunder, for
or in connection with the transactions described and contemplated in this
Agreement.

 
3.
REPRESENTATIONS AND WARRANTIES.

 

 
3.1 
Representations and Warranties of SELLER. SELLER represents and warrants to
BUYER as follows:

 
 
(a)
Good Standing and Power of SELLER.  SELLER is a banking association validly
existing under the laws of the United States with corporate power to own its
properties and to carry on its business as presently conducted.  SELLER is an
"insured bank" as defined in the Federal Deposit Insurance Act.

 
 
(b)
Authorization of Agreement.  The execution and delivery of this Agreement, and
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action and shareholder action (if any) on the part of SELLER, and this
Agreement is a valid and binding obligation of SELLER, subject to the
application of applicable bankruptcy, insolvency or other laws affecting
creditors' rights generally.

 
 
(c)
Effective Agreement.  Subject to the receipt of any and all necessary regulatory
approvals and required consents, the execution, delivery, and performance of
this Agreement by SELLER and the consummation of the transactions contemplated
hereby, will not conflict with, result in the breach of, constitute a violation
or default, result in the acceleration of payment or other obligations, or
create a lien, charge or encumbrance, under any of the provisions of Articles of
Association or By-Laws of SELLER, under any judgment, decree or order, under any
law, rule, or regulation of any government or agency thereof, or under any
material contract, material agreement or material instrument to which SELLER is
subject, where such conflict, breach, violation, default, acceleration or lien
would have a material adverse effect on the Assets or SELLER's ability to
perform its obligations hereunder.

 
 
18

--------------------------------------------------------------------------------

 
 
 
(d)
Title to Real Estate And Other Assets.  SELLER or an affiliate is the sole owner
of each of the Assets (other than the Leased Real Estate and the Owned Real
Estate) free and clear of any mortgage, lien, encumbrance or restrictions of any
kind or nature.  As to the Owned Real Estate, SELLER or an affiliate is the sole
owner of a fee simple interest in, and has good and marketable title to, such
Owned Real Estate, free and clear of all  liens, claims, encumbrances and rights
of tenants in possession except for the Permitted Exceptions.  SELLER or an
affiliate has a valid leasehold interest in the Leased Real Estate pursuant, and
subject to, the Office Lease and has the use of the Leased Real Estate pursuant
to the Office Lease.

 
 
(e)
Zoning Variations.  As of the date of this Agreement, SELLER has no knowledge of
receipt of any written notice from any governmental authority of any uncorrected
violations of zoning and/or building codes relating to the Owned Real Estate or
Leased Real Estate, or knowledge of the intention of any such authority to
provide such notice.

 
 
(f)
Condemnation Proceedings.  SELLER has received no written notice of any pending
or threatened, nor is it aware of any contemplated, condemnation proceeding
affecting or relating to the Offices.

 
 
(g)
Taxes.  All federal, state and local payroll, withholding, property, sales, use
and transfer taxes, if any, which are due and payable by SELLER relating to the
Offices prior to the date of Closing shall be paid in full as of the Closing
Date or SELLER shall have made appropriate provision for such payment in
accordance with ordinary business practices.  Any claims for refunds of taxes
which have been paid by SELLER shall remain the property of SELLER.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(h)
Operations Lawful.  To the knowledge of SELLER, the conduct of banking business
at the Offices is in compliance in all material respects with all federal,
state, county and municipal laws, ordinances and regulations applicable to
conduct of such business.

 
 
(i)
Third-Party Claims.  There are no actions, suits or proceedings, pending or, to
SELLER's knowledge, threatened against or affecting SELLER which, if determined
adversely to SELLER, could have a material adverse effect on the aggregate value
of the banking business and Assets of the Offices.

 
 
(j)
Insurance.  SELLER maintains such insurance on the Offices and the Fixed Assets
as may be required or as is customary in the business of banking.

 
 
(k)
Labor Relations.  No employee located at any of the Offices is represented, for
purposes of collective bargaining, by a labor organization of any type.  SELLER
has no knowledge of any efforts during the past three years to unionize or
organize any employees at any Office, and no material claim related to employees
at the Offices under the Fair Labor Standards Act, National Labor Relations Act,
Civil Rights of 1964, Walsh-Healy Act, Davis Bacon Act, Civil Rights of Act of
1866, Age Discrimination in Employment Act, Equal Pay Act of 1963, Executive
Order No. 11246, Federal Unemployment Tax Act, Vietnam Era Veterans Readjustment
Act, Occupational Safety and Health Act, Americans with Disabilities Act or any
state or local employment related law, order, ordinance or regulation, no unfair
labor practice, discrimination or wage-and-hour claim is pending or, to the best
of SELLER's knowledge, threatened against or with respect to SELLER.

 
 
20

--------------------------------------------------------------------------------

 
 
 
(l)
Governmental Notices.  SELLER has not received notice from any federal or state
governmental agency indicating that it would oppose or not approve, if required,
the transactions contemplated by this Agreement.

 
 
(m)
Environmental.  There are no actions, proceedings or investigations pending
before any environmental regulatory body, federal or state court with respect to
or threatened against or affecting SELLER in respect of any Office under any
Environmental Law (as defined in Section 7.5) and in connection with any release
of any Hazardous Substance (as defined in Section 7.5) nor, to the best
knowledge e of the executive officers of SELLER, is there any reasonable basis
for the institution of any such actions or proceedings or investigations which
is probable of assertion, nor are there any such actions or proceedings or
investigations in which SELLER is a plaintiff or complainant.  To the knowledge
of SELLER, SELLER is not responsible in any material respect under any
applicable Environmental Law for any release by SELLER or for any release by any
other person at or in the vicinity of any Office of a Hazardous Substance caused
by the spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping or disposing of Hazardous Substances into
the environment, nor is SELLER responsible for any material costs (as a result
of the acts or omissions of SELLER, or, to the actual knowledge of the executive
officers of SELLER, as a result of the acts or omissions of any other person) of
any remedial action including, without limitation, costs arising out of security
fencing, alternative water supplies, temporary evacuation and housing and other
emergency assistance undertaken by any environmental regulatory body having
jurisdiction over SELLER to prevent or minimize any actual or threatened release
by SELLER on premises of any Hazardous Substances into the environment which
would endanger the public health or the environment.

 
 
(n)
Access to Real Estate.  To SELLER's knowledge, no fact or condition exists which
would result in the termination or impairment of access to the Owned Real Estate
from adjoining public or private streets or ways or which could result in
discontinuation of necessary sewer, water, electric, gas, telephone, or other
utilities or services, and sewage, sanitation, plumbing, refuse disposal, and
similar facilities servicing the Owned Real Estate are in material compliance
with applicable governmental regulations.

 
 
21

--------------------------------------------------------------------------------

 
 
 
(o)
Mechanic's Liens.  SELLER has paid or will pay in full prior to Closing all
bills and invoices for labor and material of any kind arising from the
ownership, operation, management, repair, maintenance, or leasing as tenant of
the Owned Real Estate and the Leased Real Estate, and no actual or potential
mechanic's lien or other claims are outstanding or available to any party in
connection with the ownership, operation, management, repair, maintenance, or
leasing as tenant of said properties.

 
 
(p)
Personal Property.  Schedule C is a preliminary listing of Fixed Assets owned by
SELLER and located at the Offices.  A final listing of Fixed Assets will be
provided to BUYER by SELLER prior to the Closing Date.

 
 
(q)
Assumed Contracts and Office Lease.  Schedule D is a true and accurate schedule
of all Assumed Contracts related to the Offices.  Each Assumed Contract is valid
and subsisting and in full force and effect in accordance with its terms and
SELLER has no knowledge of any actual or threatened breach or threatened
termination of any such Assumed Contract or claims or defenses thereto by the
other party(ies) thereto.

 

 
(r)
Office Loans. SELLER is the sole owner of each Office Loan and no Office Loan is
subject to any lien, pledge or encumbrance superior to the rights of SELLER in
such loan, other than liens for taxes which are not yet due and payable. No
consents of any third-parties are required for transfer of the Office Loans to
BUYER as provided in this Agreement. As of the date hereof the Office Loans are
not, and as of the Closing will not be, past due more than ninety (90) days in
accordance with their respective terms or on non-accrual status on the books of
SELLER.  SELLER has provided BUYER with the current classification of each
Office Loan as of the date hereof (corresponding to asset classifications by the
Office of the Comptroller of the Currency).  As to each Office Loan, such loan
is adequately documented, is enforceable in accordance with its terms, SELLER
has no knowledge of any claims, defenses, or set-off rights by any third parties
with respect thereto, including borrowers, and SELLER has an enforceable
security interest in collateral where applicable.

 
 
22

--------------------------------------------------------------------------------

 
 

 
3.2 
Representations and Warranties of BUYER. BUYER represents and warrants to SELLER
as follows:

 
 
(a)
Good Standing and Power of BUYER.  BUYER is a banking corporation  validly
existing and in good standing under the laws of the State of Ohio with corporate
power to own its properties and to carry on its business as presently
conducted.  BUYER is an "insured bank" as defined in the Federal Deposit
Insurance Act.

 
 
(b)
Authorization of Agreement.  The execution and delivery of this Agreement, and
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of BUYER, and this Agreement is a valid and binding
obligation of BUYER, subject to the application of applicable bankruptcy,
insolvency or other laws affecting creditors’ rights generally.

 
 
(c)
Effective Agreement.  Subject to the receipt of any and all necessary regulatory
approvals, the execution, delivery, and performance of this Agreement by BUYER,
and the consummation of the transactions contemplated hereby, will not conflict
with, result in the breach of, constitute a violation or default, result in the
acceleration of payment or other obligations, or create a lien, charge or
encumbrance, under any of the provisions of the Articles of Incorporation, Code
of Regulations or other governing documents of BUYER, under any judgment, decree
or order, under any law, rule or regulation of any government or agency thereof,
or under any material agreement, material contract or material instrument to
which BUYER is subject, where such conflict, breach, violation, default,
acceleration or lien would have a material adverse effect on BUYER's ability to
perform its obligations hereunder.

 
 
23

--------------------------------------------------------------------------------

 
 
 
(d)
Governmental Notices.  BUYER has not received notice from any federal or state
governmental agency indicating that it would oppose or not approve, if required,
the transactions contemplated by this Agreement and has no reason to believe any
such agency may oppose or not approve the Acquisition.

 
4.
ACTIONS RESPECTING EMPLOYEES AND PENSIONS AND EMPLOYEE BENEFIT PLANS.

 

 
4.1 
Employment of Employees.

 
 
(a)
BUYER shall extend offers of employment, to be effective as of the Closing Date,
to such employees of the Offices as it may, at its sole discretion, select, and
shall provide SELLER with a listing of same not less than fifteen (15) calendar
days prior to the Closing Date. Employees accepting employment with BUYER are
referred to as the "Transferred Employees".  Nothing contained in this Agreement
shall create any rights in any third parties, including but not limited to
SELLER employees, or restrict or prohibit BUYER and any Transferred Employee
from entering into an agreement satisfactory to both Buyer and the Transferred
Employee.

 
 
(b)
SELLER will cooperate with BUYER, to the extent reasonably requested and legally
permissible, to provide BUYER with information about the employees of the
Offices including, without limitation, providing BUYER with the personnel files
of those employees of the Offices who provide SELLER with their written consent
thereto, and a means to meet with the subject employees.  SELLER's managerial
and supervisory employees will not participate in any way in the hiring
decisions of BUYER.

 

 
4.2 
Terms and Conditions of Employment. Except as otherwise provided explicitly in
this Agreement, the terms of employment for each Transferred Employee shall be
determined solely by BUYER' s policies, procedures, and programs; provided,
however, that BUYER agrees that each Transferred Employee shall be provided
employment subject to the following terms and conditions:

 
 
24

--------------------------------------------------------------------------------

 
 
 
(a)
Except as otherwise specifically provided herein, Transferred Employees shall be
provided employee benefits that are no less favorable in the aggregate than
those provided to similarly situated employees of BUYER.  BUYER shall provide
such Transferred Employees with credit for the Transferred Employee's period of
service with SELLER (including any service credited from predecessors by merger
or acquisition to SELLER) towards the calculation of eligibility and vesting for
such purposes as vacation, sick days, personal days, severance and other
benefits, and participation and vesting in BUYER's qualified pension and/or
profit sharing 401(k) plans, as such plans may exist (but not for purposes of
funding of accrued pension or profit sharing plans for such Transferred
Employees with respect to any period prior to the Closing Date).

 
 
(b)
Each Transferred Employee shall be eligible to participate in the medical,
dental, or other welfare plans of BUYER, as such plans may exist, on and after
the Closing Date, and any pre-existing conditions provisions of such plans shall
be waived with respect to any such Transferred Employees.

 
 
(c)
Except as provided herein, SELLER shall pay, discharge, and be responsible for
(i) all salary and wages arising out of employment of the Transferred Employees
through the Closing Date, and (ii) any employee benefits arising under SELLER's
employee benefit plans and employee programs prior to the Closing Date including
but not limited to benefits with respect to claims incurred prior to the Closing
Date but reported after the Closing Date and benefits inuring to any employees
who may have been on leave prior to the Closing Date.  BUYER shall pay,
discharge, and be responsible for (i) all salary and wages arising out of
employment of the Transferred Employees after the Closing Date, and (ii) any
employee benefits arising under BUYER's employee benefit plans and employee
programs after the Closing Date.  From and after the Closing Date, Transferred
Employees shall be considered "at will " employees of BUYER and BUYER shall pay,
discharge, and be responsible for all salary, wages, and benefits arising out of
or relating to the employment of the Transferred Employees by BUYER from and
after the Closing Date, including, without limitation, all claims for welfare
benefits plans incurred on or after the Closing Date.  To the extent permitted
under BUYER's applicable 401(k) plan, SELLER and BUYER shall cooperate in
arranging for the transfer to BUYER's 401(k) plan, as soon as practicable after
the Closing Date and in a manner that satisfies Sections 414(1) and 411(d)(6) of
the Internal Revenue Code, as amended, of those accounts held under SELLER's
401(k) plan on behalf of Transferred Employees.

 
 
25

--------------------------------------------------------------------------------

 
 

 
4.3 
Compliance with Law. SELLER agrees that it shall comply with any and all
applicable requirements, if any, under the Worker Adjustment and Retraining
Notification Act in connection with the transaction contemplated by this
Agreement. SELLER hereby agrees to indemnify and to hold BUYER harmless from and
against any and all liability, loss, cost, and expense, however arising, as a
result of the failure of SELLER to comply with its obligations as set forth in
this section.

 

 
4.4 
Actions to be Taken by SELLER. SELLER covenants to BUYER that it will do or
cause the following to occur:

 
 
(a)
Employee Benefit Programs.  From the date hereof through the Closing Date,
SELLER's obligations to employees of the Offices, including Transferred
Employees, will be as set forth in established policies of SELLER, and SELLER
shall continue its employee benefit programs in full force and effect.  After
the Closing, SELLER shall retain the responsibility and liability for the
funding and payment of all claims incurred under such employee benefit programs
through the Closing Date.  BUYER shall have no obligation or liability to
compensate Transferred Employees for benefits of any kind earned, accrued,
promised and/or provided to Transferred Employees as employees of SELLER, except
with respect to eligibility and vesting as set forth in Section 4.2 above.

 
 
26

--------------------------------------------------------------------------------

 
 
 
(b)
Employees of the Offices.  From the date of this Agreement through the Closing,
SELLER shall not, without BUYER's prior written consent (i) hire any new
employee of any Office or increase the aggregate full-time equivalent size of
the work force at the Offices above the aggregate normal staffing levels
designated by SELLER for the Offices at the date hereof, (ii) terminate any
employee of the Offices, unless such person is terminated for cause as
determined at the sole discretion of SELLER or otherwise pursuant to existing
SELLER policies or procedures, (iii) increase the compensation of any
Transferred Employee except pursuant to existing SELLER policies and procedures,
(iv) promote any employee of the Offices except pursuant to existing SELLER
policies and procedures or (v) transfer or reassign any employee of the Offices
(other than a transfer of any employee who is not a Transferred Employee, which
shall be in SELLER’s sole discretion).

 
The obligations of SELLER and BUYER pursuant to Sections 4.1 through 4.4 shall
survive the Closing.
 
5.
CONDITIONS PRECEDENT TO CLOSING.

 

 
5.1 
Conditions to SELLER's Obligations. The obligations of SELLER to consummate the
Acquisition are subject to the satisfaction, or the waiver in writing by SELLER
to the extent permitted by applicable law, of the following conditions at or
prior to the Closing:

 
 
(a)
Prior Regulatory Approval.  All filings and registrations with, and
notifications to, all federal and state authorities required for consummation of
the Acquisition shall have been made, all approvals and authorizations of all
federal and state authorities required for consummation of the Acquisition shall
have been received and shall be in full force and effect, and all applicable
waiting periods shall have expired.

 
 
27

--------------------------------------------------------------------------------

 
 
 
(b)
Corporate Action.  The Board of Directors of BUYER shall have taken all
corporate action necessary by it to effectuate this Agreement and the
Acquisition and BUYER shall have furnished SELLER with a certified copy of each
such resolution adopted by the Board of Directors of BUYER evidencing the same.

 
 
(c)
Representations and Warranties.  The representations and warranties of BUYER set
forth in this Agreement shall be true and correct in all material respects on
the Closing Date with the same effect as though all such representations and
warranties had been made on and as of such date, and BUYER shall have delivered
to SELLER a Certificate to that effect, dated as of the Closing Date in a form
reasonably acceptable to SELLER.

 
 
(d)
Covenants.  Each and all of the covenants and agreements of BUYER to be
performed or complied with at or prior to Closing pursuant to this Agreement
shall have been duly performed or complied with in all material respects by
BUYER, or waived by SELLER, and BUYER shall have delivered to SELLER a
Certificate to that effect, dated as of the Closing Date in a form reasonably
acceptable to SELLER.

 
 
(e)
No Proceeding or Prohibition.  At the time of the Closing, there shall not be
any litigation, investigation, inquiry, or proceeding pending or threatened in
or by any court or agency of any government or by any third party which in the
judgment of the executive officers of SELLER, with the advice of counsel,
presents a bona fide claim to restrain, enjoin, or prohibit consummation of the
transaction contemplated by this Agreement or which might result in rescission
in connection with such transactions; and SELLER shall have been furnished with
a Certificate, in a form reasonably acceptable to SELLER, dated as of the
Closing Date and signed by the Chairman, President, or such other officer as may
be duly authorized by the Board of Directors of BUYER, to the effect that no
such litigation, investigation, inquiry, or proceeding is pending or, to the
best of their knowledge, threatened.

 
 
28

--------------------------------------------------------------------------------

 
 
 
(f)
SELLER shall have received, in form and substance reasonably satisfactory to
SELLER, all consents, approvals or waivers of third parties (other than
regulatory approvals and consents and approvals related to the Owned Real
Property and Leased Real Property), the failure of which to receive would
materially adversely affect the economic or business benefits of the Acquisition
to SELLER.

 

 
5.2 
Conditions to BUYER's Obligations. The obligations of BUYER to consummate the
Acquisition are subject to the satisfaction, or the waiver in writing by BUYER
to the extent permitted by applicable law, of the following conditions at or
prior to the Closing:

 
 
(a)
Prior Regulatory Approval.  All filings and registrations with, and
notifications to, all federal and state authorities required for consummation of
the Acquisition and operation of the Offices by BUYER shall have been made, all
approvals and authorizations of all federal and state authorities required for
consummation of the Acquisition and operation of the Offices by BUYER shall have
been received and shall be in full force and effect,  with terms satisfactory to
BUYER, and all applicable waiting periods shall have expired.

 
 
(b)
Corporate Action.  The Board of Directors of SELLER shall have taken all
corporate action necessary to effectuate this Agreement and the Acquisition and
SELLER shall have furnished BUYER with a certified copy of each such resolution
adopted by the Board of Directors of SELLER evidencing the same.

 
 
(c)
Representations and Warranties.  The representations and warranties of SELLER
set forth in this Agreement shall be true and correct in all material respects
on the Closing Date with the same effect as though all such representations and
warranties had been made on and as of such date (unless a different date is
specifically indicated in such representations and warranties), and SELLER shall
have delivered to BUYER a Certificate to that effect, dated as of the Closing
Date in a form reasonably acceptable to BUYER.

 
 
29

--------------------------------------------------------------------------------

 
 
 
(d)
Covenants.  Each and all of the covenants and agreements of SELLER to be
performed or complied with pursuant to this Agreement shall have been duly
performed or complied with in all material respects by SELLER, or waived by
BUYER, and SELLER shall have delivered to BUYER a Certificate to that effect,
dated as of the Closing Date in a form reasonably acceptable to BUYER.

 
 
(e)
No Proceedings or Prohibitions.  At the time of the Closing, there shall not be
any litigation, investigation, inquiry, or proceeding pending or threatened in
or by any court or agency of any government or by any third party which in the
judgment of the executive officers of BUYER, with the advice of counsel,
presents a bona fide claim to restrain, enjoin, or prohibit consummation of the
transactions contemplated by this Agreement or which might result in rescission
in connection with such transactions; and BUYER shall have been furnished with a
Certificate, in a form reasonably acceptable to BUYER, dated as of the Closing
Date and signed by the Chairman, President, or Vice President, and the Secretary
or Assistant Secretary of SELLER, to the effect that no such litigation,
investigation, inquiry, or proceeding is pending or threatened to the best of
their knowledge.

 
 
(f)
Real Property.  The Title Commitments (as defined in Section 2.1(b) herein)
shall have been delivered to BUYER, and updated to or as close as practicable to
(but in no event more than five (5) business days prior to) the Closing Date, in
accordance with the terms of such Section, and such updated Title Commitment
shall not include any special exceptions other than those set forth in the
original Title Commitment and any other Permitted Exceptions.  BUYER shall have
been provided the opportunity to inspect the Owned Real Estate and shall be
reasonably satisfied that there are no material defects or damages to the Owned
Real Estate (normal wear and tear excepted) and, in the event there are material
defects or damage, BUYER and SELLER shall have negotiated corresponding
adjustments to the book value of such Owned Real Estate reasonably satisfactory
to both parties.

 
 
30

--------------------------------------------------------------------------------

 
 
 
(g)
Fixed Assets.  There shall have been no material alteration in or adjustment to
the Fixed Assets except with the written consent of BUYER.  It will not be
considered to be a material alteration or adjustment to the Fixed Assets if (i)
there is damage or destruction to the Fixed Assets as contemplated by Section
2.1(f) herein and SELLER complies with said Section 2.1(f), (ii) SELLER makes
additions to the Fixed Assets with the prior written consent of BUYER, (iii)
SELLER makes additions to the Fixed Assets without BUYER's consent in order to
correct emergency situations which are threatening to impair SELLER's operations
at an Office, or (iv) additions to Fixed Assets otherwise permitted by this
Agreement.

 
 
(h)
BUYER shall have received, in form and substance reasonably satisfactory to
BUYER, all consents, approvals or waivers of third parties (other than
regulatory approvals and consents and approvals related to the Owned Real
Property and Leased Real Property), the failure of which to receive would
materially adversely affect the economic or business benefits of the Acquisition
to BUYER.

 
 
(i)
There shall have been no material adverse change in the business or prospects of
SELLER or the Offices or in the condition of the Office Loans from the date
hereof.

 
 
(j)
The Office Loans (including Office Loans added between the date of this
Agreement and the Closing Date upon the consent of BUYER and any loans
substituted or added pursuant to the terms of this Agreement) as of the Closing
Date shall have an outstanding principal balance of $8.5 million.   In the case
of Office Loans which are set forth on the confidential listing provided
pursuant to Section 1.2(g) concurrently with the signing of this Agreement, no
such loan shall have been downgraded from its classification as of the date of
this Agreement.

 
 
31

--------------------------------------------------------------------------------

 
 

 
5.3 
Waivers of Conditions Precedent. The conditions specified in Sections 5.1 and
5.2 herein shall be deemed satisfied or, to the extent not satisfied, waived if
the Closing occurs unless such failure of satisfaction is reserved in a writing
executed by BUYER and SELLER at or prior to the Closing.

 
6.
CLOSING.

 

 
6.1 
Closing and Closing Date. The Acquisition contemplated by this Agreement shall
be consummated and closed (the "Closing") at such location as shall be mutually
agreed upon by BUYER and SELLER, on a date to be mutually agreed upon by BUYER
and SELLER which date is after all required regulatory approvals have been
obtained and all applicable regulatory waiting periods associated therewith have
expired.  The precise date on which the Closing shall occur (the "Closing Date")
shall be confirmed by the parties in writing not less than five (5) days after
receiving all required regulatory approvals.

 

 
6.2 
SELLER's Actions at Closing. At the Closing (unless another time is specifically
stated), SELLER shall, with respect to the Offices:

 
 
(a)
deliver to BUYER at the Offices such of the Assets purchased hereunder as shall
be capable of physical delivery; and

 
 
(b)
execute, acknowledge and deliver to BUYER all such limited warranty deeds
(qualified, as necessary, to reflect all Permitted Exceptions), endorsements,
assignments, bills of sale, and other instruments of conveyance, assignment, and
transfer as shall reasonably be necessary or advisable to consummate the sale,
assignment, and transfer of the Assets sold or assigned to BUYER hereunder and
such other documents as the title company may reasonably require; the originals
of all blueprints, construction plans, specifications and plat relating to the
Owned Real Estate, which are now in SELLER's possession; and such other
documents or instruments as may be reasonably required by BUYER, required by
other provisions of this Agreement, or reasonably necessary to effectuate the
Closing;

 
 
32

--------------------------------------------------------------------------------

 
 
 
(c)
execute, acknowledge and deliver to BUYER a duly executed and recordable
assignment to BUYER of the Office Lease and deliver to BUYER any (i) written
consent of any such landlord as shall be necessary for the effective assignment
of the Office Lease and the assumption thereof by BUYER, and (ii) consent
necessary to assign or transfer to BUYER, or substitute BUYER as landlord under,
the lease by which a third-party leases space in the Owned Real Estate, in each
case in form and content reasonably satisfactory to BUYER it being understood
that, in the case of the foregoing (i) and (ii), that the assignment of said
leases in their current form or without material changes shall be satisfactory
to BUYER.

 
 
(d)
assign, transfer, and make available to BUYER such of the following records as
exist and are available and maintained at the Offices (in whatever form or
medium then maintained by SELLER) pertaining to the Deposit Liabilities and
Office Loans:

 
 
(i)
signature cards and IRA plan and account documents (which will be provided in
electronic media form and format acceptable to BUYER and delivered directly to
BUYER from SELLER's image storage vendor.  BUYER shall contract directly with
such vendor, at BUYER's expense, to obtain paper copies of electronically stored
documents); and

 
 
(ii)
other orders, contracts, and agreements between SELLER and depositors of the
Offices with respect to the Deposit Liabilities and borrowers with respect to
Office Loans, and records of similar character (which may be provided, at the
option of SELLER, in electronic format on CD-ROM or otherwise) excepting,
specifically (A) W8 and W9 forms which BUYER may obtain from customers, (B)
internally generated CTR and SAR forms, and (C) retail loan credit information
(for which no paper-based documents are maintained by SELLER), any relevant tax
forms and documents; and

 
 
33

--------------------------------------------------------------------------------

 
 
 
(iii)
a true and accurate trial balance listing of records of accounts.

 
 
(e)
assign, transfer, and deliver to BUYER such safe deposit and safekeeping files
and records (in whatever form or medium then maintained by SELLER) pertaining to
the safe deposit business of the Offices transferred to BUYER hereunder as exist
and are available, together with the contents of the safe deposit boxes
maintained at the Offices, as the same exist as of the close of business on the
day immediately preceding the Closing Date (subject to the terms and conditions
of the leases or other agreements relating to the same) and all securities and
other records, if any, held by the Offices for their customers as of the close
of business on the day immediately preceding the Closing Date (subject to the
terms and conditions of the agreements or receipts relating to the same); and

 
 
(f)
make available and transfer to BUYER on the Closing Date and prior to the
conclusion of the Closing any funds required to be paid to BUYER pursuant to the
terms of this Agreement; and

 
 
(g)
execute, acknowledge and deliver to BUYER all certificates and other documents
required to be delivered to BUYER by SELLER at the Closing pursuant to the terms
of this Agreement; and

 
 
(h)
assign by endorsement in a form reasonably satisfactory to BUYER the documents
and files pertaining to the Office Loans, including, but not limited to, any and
all contracts, promissory notes and other evidence of indebtedness and liens
related to the Office Loans together with the loan file and records (in whatever
form or medium then maintained by SELLER) pertaining to such Office Loans; and

 
 
(i)
assign to BUYER all of SELLER' s rights in and to the Assumed Contracts which
are assignable and which constitute part of the Assets.

 
 
34

--------------------------------------------------------------------------------

 
 

 
6.3 
BUYER's Actions at the Closing. At the Closing (unless another time is
specifically stated in Section 6.4 hereof), BUYER shall:

 
 
(a)
execute, acknowledge, and deliver to SELLER, to evidence the assumption of the
liabilities and obligations of SELLER by BUYER hereunder, an instrument of
assumption in the form mutually agreed upon by BUYER and SELLER.  Copies of such
instrument may be recorded in the public records at the option of either party
hereto.  The execution and acknowledgment of such instrument shall not be deemed
to be a waiver of any rights or obligations of any party to this Agreement;

 
 
(b)
receive, accept and acknowledge delivery of all Assets, and all records and
documentation relating thereto, sold, assigned, transferred, conveyed or
delivered to BUYER by SELLER hereunder and BUYER shall be responsible for
coordinating with the title companies to effectuate the recording of limited
warranty deeds on or after Closing and securing gap insurance coverage in the
event the limited warranty deeds are recorded post-closing, at BUYER'S sole cost
and expense; and

 
 
(c)
execute and deliver to SELLER such written receipts for the Assets, properties,
records, and other materials assigned, transferred, conveyed, or delivered to
BUYER hereunder as SELLER may reasonably request at or before the Closing;

 
 
(d)
pay to SELLER on the Closing Date and prior to the conclusion of the Closing any
funds required to be paid to SELLER at the Closing pursuant to the terms of this
Agreement;

 
 
(e)
execute, acknowledge and deliver to SELLER all Certificates and other documents
required to be delivered to SELLER by BUYER at the Closing pursuant to the terms
hereof;

 
 
(f)
execute, acknowledge and deliver to SELLER an agreement wherein BUYER assumes
obligations with respect to the Office Lease and Assumed Contracts and the IRAs
for all periods following the Closing Date with respect thereto in a form
mutually agreed upon by BUYER and SELLER; and

 
 
35

--------------------------------------------------------------------------------

 
 
 
(g)
execute, acknowledge and deliver a letter of credit indemnity agreement,
pertaining to letters of credit, if any, included in the Office Loans, in a form
reasonably acceptable to SELLER.

 

 
6.4 
Methods of Payment. Subject to the adjustment procedures set forth in this
Section 6.4, the transfer of the funds, if any, due to BUYER or to SELLER, as
the case may be, shall be made on the Closing Date in immediately available
United States Dollars.  At least two business days prior to the Closing, SELLER
and BUYER shall provide written notice to one another indicating the account and
bank to which such funds shall be wire transferred. In order to facilitate the
Closing, the parties agree:  (i) that the amount of funds transferred on the
Closing Date, pursuant to Section 1.4(a) hereof, shall be computed based upon
(a) the aggregate book value plus accrued interest of the Office Loans as of the
close of business on a day to be agreed between the parties, not more than seven
(7) business days preceding the Closing Date, (b) cash on hand at the Offices as
of the close of business on a day to be agreed between the parties, not more
than seven (7) business days preceding the Closing Date, and (c) the aggregate
balance of all Deposit Accounts (including interest posted or accrued to such
accounts and Individual Retirement Accounts which have become IRAs as a result
of the written appointment of BUYER as the successor custodian and the failure
of the account holders to object to such appointment) as of the close of
business on a day to be agreed between the parties, not more than seven (7)
business days preceding the Closing Date, and the parties shall execute a
preliminary closing statement in a form mutually agreed upon by BUYER and
SELLER.  Furthermore, within ten (10) business days after the Closing, the
parties shall make appropriate post-closing adjustments, consistent with the
provisions of Section 1.4 hereof, based upon actual Deposit Accounts as of the
Closing Date, Office Loans as of the Closing Date, and cash transactions which
took place on the Closing Date or which took place prior to the Closing Date but
which were not reflected in the Preliminary Closing Statement, and shall execute
the Final Settlement Statement in a form mutually agreed upon by the
parties.  In addition, prorations of prepaid and deferred income and expenses
that cannot be reasonably calculated at the Closing shall be settled and paid
based on actual amounts and calculations as soon as possible after the Closing.

 
 
36

--------------------------------------------------------------------------------

 
 

 
6.5 
Availability of Closing Documents. The documents proposed to be used and
delivered at the Closing shall be made available for examination by the
respective parties not later than 12:00 noon, Ohio time, five (5) days prior to
the Closing Date.

 

 
6.6 
Effectiveness of Closing. Upon the satisfactory completion of the Closing, which
does not include and shall not require completion of the adjustment and
proration arrangements set forth in Section 6.4, the Acquisition shall be deemed
to be effective and the Closing shall be deemed to have occurred.

 
7.
CERTAIN TRANSITIONAL MATTERS.

 

 
7.1 
Transitional Action by BUYER. After the Closing, unless another time is
otherwise indicated:

 
 
(a)
BUYER shall:  (i) pay in accordance with the law and customary banking practices
and applicable Deposit Account contract terms, all properly drawn and presented
checks, negotiable orders of withdrawal, drafts, debits, and withdrawal orders
presented to BUYER by mail, over the counter, through electronic media, or
through the check clearing system of the banking industry, by depositors of the
Deposit Accounts assumed by BUYER hereunder, whether drawn on checks, negotiable
orders or withdrawal, drafts, or withdrawal order forms provided by BUYER or
SELLER; and (ii) in all other respects discharge, in the usual course of the
banking business, the duties and obligations of SELLER with respect to the
balances due and owing to the depositors whose Deposit Accounts are assumed by
BUYER hereunder; provided, however, that any obligations of BUYER pursuant to
this Section 7.1 to honor checks, negotiable orders of withdrawal, drafts, and
withdrawal orders on forms provided by SELLER and carrying its imprint
(including its name and transit routing number) shall not apply to any checks,
drafts, withdrawal orders, or returned items (i) presented to BUYER more than
one hundred eighty (180) days following the Closing Date, or (ii) on which a
stop payment has been requested by the deposit customer. BUYER shall submit and
file any required reports on IRS Form 1099 with respect to interest accrued on
Deposit Liabilities after the Closing Date.  The provisions of this subsection
7.1(a) shall in no way limit BUYER's duties or obligations arising under Section
1.3(b) hereof.

 
 
37

--------------------------------------------------------------------------------

 
 
 
(b)
Not earlier than the time of procurement of all applicable regulatory approvals
required for consummation of the transactions contemplated by this Agreement nor
later than ten days prior to the Closing Date, BUYER shall notify all depositors
of the Offices by letter, acceptable to SELLER, produced in, if appropriate,
several similar, but different forms calculated to provide necessary and
specific information to the owners of particular types of accounts, of BUYER's
pending assumption of the Deposit Liabilities hereunder, and, in appropriate
instances, notify depositors that on and after the Closing Date certain SELLER
deposit-related services and/or SELLER' s debit card and automatic teller
machine ("ATM") services impacted by the transactions contemplated by this
Agreement, will be terminated.  As an enclosure to such notices, BUYER may
furnish appropriate depositors with brochures, forms and other written materials
related or necessary to the assumption of the Deposit Accounts by BUYER and the
conversion of said accounts to BUYER accounts, including the provision of checks
and debit and ATM cards to appropriate depositors using the forms of BUYER with
instructions to such depositors to utilize such BUYER checks and debit and ATM
cards on and after the Closing Date and thereafter to destroy any unused checks
on SELLER's forms and any SELLER debit and ATM cards.  The expenses of the
printing, processing and mailing of such letter notices and providing new BUYER
checks and other forms and written materials and replacement  debit and ATM
cards to appropriate customers shall be borne by BUYER.  Before Closing, except
as provided in this paragraph, BUYER will not contact SELLER's customers except
joint customers in the normal course of business and except as may occur in
connection with advertising or solicitations directed to the public generally or
in the course of obtaining the requisite regulatory approvals of the
transaction.  Anything to the contrary herein notwithstanding, BUYER shall
provide, at no cost to SELLER, any and all notices, communications, and filings
which may be required by law, regulation, or otherwise, relating to any changes
in terms and other matters relating to the Deposit Accounts and the Office Loans
occurring subsequent to the Closing Date.  Any and all such notices,
communications, and filings which may be required to be provided prior to the
Closing Date shall be submitted on a timely basis for review by SELLER and shall
be subject to the written approval of SELLER prior to delivery to any third
party.  BUYER shall provide, at its sole cost and expense, that any and all
customer and other notices, communications, and filings provided by BUYER
hereunder, including the substance and timing of same, fully comply with the
requirements of applicable law and regulation.

 
 
38

--------------------------------------------------------------------------------

 
 
 
(c)
BUYER shall promptly pay to SELLER an amount equivalent to the amount of any
checks, negotiable orders of withdrawal, drafts, withdrawal orders, or returned
items credited as of the close of business on the Closing Date to a Deposit
Account assumed by BUYER hereunder which are returned uncollected to SELLER or
BUYER after the Closing Date.  The foregoing shall include an amount equivalent
to holds placed upon such deposit account for items cashed by SELLER as of the
close of business on the Closing Date.

 
 
(d)
All tasks and obligations concerning the provision of data processing services
to or for the Offices after the Closing, other than those specifically set forth
in Section 7.2(b) herein, if any, are the sole and exclusive responsibility of,
and shall be performed solely and exclusively by, BUYER.

 
 
39

--------------------------------------------------------------------------------

 
 
 
(e)
Not later than the close of business on the business day immediately following
the Closing Date, BUYER shall supply suitable government-backed securities as
security for any deposits of governmental units or other public deposits
included among the Deposit Liabilities for which SELLER had provided similar
security.

 
 
(f)
As soon as practicable but not more than ten (10) business days after the
Closing Date, BUYER shall prepare and transmit at BUYER's expense to each of the
obligors on Office Loans transferred to BUYER pursuant to this Agreement a
notice to the effect that the loan has been transferred and directing that
payment be made to BUYER at the address specified by BUYER, with BUYER's name as
payee on any checks or other instruments used to make payments, and, with
respect to such loan on which a payment notice or coupon book has been issued,
to issue a new notice or coupon book reflecting the name and an address of BUYER
as the person to whom and place at which payments are to be made.  BUYER shall
submit and file any required reports on IRS Form 1098 with respect to interest
collected on Office Loans for the full calendar year in which the Closing Date
occurs including interest collected during the period prior to the Closing Date.

 
 
(g)
If the balance due on any Office Loan transferred to BUYER pursuant to this
Agreement has been reduced by SELLER as a result of a payment by check or draft
received prior to the close of business on the Closing Date, which item is
returned unpaid to SELLER after the day immediately preceding the Closing Date,
the asset value represented by the loan transferred shall be correspondingly
increased and an amount in cash equal to such increase shall be promptly paid by
BUYER to SELLER.

 
 
(h)
BUYER shall use its reasonable best efforts to cooperate with SELLER in assuring
an orderly transition of ownership of the Assets and responsibility for the
liabilities, including the Deposit Liabilities, assumed by BUYER hereunder.

 
 
40

--------------------------------------------------------------------------------

 
 
 
(i)
BUYER hereby grants to SELLER and its representatives access to the Offices
until the close of business on second business day following the Closing Date or
such other later date and time as the parties may agree, at no cost or expense
to SELLER, for conduct of activities consistent with this Agreement in
conjunction with the transactions contemplated hereby and to remove from the
Offices any assets of SELLER not transferred to BUYER hereunder without cost to
BUYER.

 
 
(j)
The duties and obligations of Buyer in this Section 7.1 shall survive the
Closing.

 

 
7.2
Transitional Actions by SELLER. After the Closing, unless another time is
otherwise indicated:

 
 
(a)
SELLER shall cooperate with BUYER in assuring an orderly transition of ownership
of the Assets and responsibility for the liabilities, including the Deposit
Liabilities, assumed by BUYER hereunder.  SELLER shall provide final statements
as of the Closing Date, as appropriate, for the Deposit Liabilities, reflecting
interest and service charges pro-rated to the close of business on the Closing
Date.  SELLER shall submit and file any required reports on IRS Form 1099 with
respect to interest paid on Deposit Liabilities through the Closing
Date.  SELLER shall provide to BUYER information regarding interest collected on
Office Loans during the calendar year in which the Closing Date occurs, up to
and including the Closing Date.

 
 
(b)
SELLER's sole and exclusive responsibilities concerning the provision of data
processing services to or for the Deposit Accounts of the Offices after the
Closing Date, if any, shall be as set forth in this Section 7.2(b).  As soon as
practicable following the date of this Agreement, SELLER shall provide BUYER
with applicable product functions and specifications relating to the data
processing support required for the Deposit Accounts, Office Loans, and safe
deposit business (if such data processing support currently is provided with
respect to such business) maintained at the Offices (such Deposit Accounts,
Office Loans and safe deposit business, if applicable, hereinafter called the
"Accounts").  As soon as practicable following the date of this Agreement,
SELLER shall provide to BUYER file formats relating to the Accounts and up to
three (3) sets of test tapes or other media reasonably acceptable to BUYER
related to the Accounts in generic form which are machine readable in form
specified by BUYER.  By not later than 3:00 P.M. local Wooster, Ohio time on the
business day immediately following the Closing Date, SELLER shall make the
foregoing documents and materials available for pick-up by BUYER.  BUYER shall
review and analyze such materials including, but not limited to, the file
formats and tapes or other such media, and shall advise SELLER in writing of any
defects or concerns relating thereto not later than ten (10) business days
following receipt thereof.

 
 
41

--------------------------------------------------------------------------------

 
 
 
(c)
Prior to the Closing Date, SELLER shall cooperate with BUYER in making
Transferred Employees available at reasonable times for whatever program of
training BUYER deems advisable; provided, however, that BUYER shall conduct such
training program in a manner that does not materially interfere with or prevent
the performance of the normal duties and activities of such Transferred
Employees, and BUYER shall reimburse SELLER for any employee expenses incurred
by SELLER in connection with such training.  BUYER shall make request of SELLER
for training opportunities prior to the Closing Date and consent by SELLER shall
not be unreasonably withheld. Such requests, shall specify the time, duration
and place of such training.

 
 
(d)
SELLER shall cooperate with BUYER to make provision for the installation of
teller and platform equipment in the Offices subject to approval by SELLER;
provided, however, that BUYER shall arrange for the installation and placement
of such equipment at such times and in a manner that does not significantly
interfere with the normal business activities and operation of SELLER or the
Offices.

 
 
(e)
SELLER shall resign as custodian of each IRA account maintained at the Offices
and assign the custodianship of such accounts to BUYER upon Closing subject to
receipt of applicable customer consents and other provisions of this Agreement
including the provisions of section 8.10 hereof.

 
 
42

--------------------------------------------------------------------------------

 
 
 
(f)
SELLER shall terminate its ATM/debit card service effective as of close of
business on the business day preceding the Closing Date or such other date and
time as SELLER and BUYER may agree.  SELLER shall have no obligation with
respect to conversion or change over with respect to direct deposit or payroll
and retirement payments service relating to the Deposit Accounts following the
Closing and, further, BUYER shall assume all responsibility and liability with
respect thereto following the Closing.  SELLER will continue to redirect and/or
pass through relevant Automated Clearing House ("ACH") transactions on Deposit
Accounts for a period of ninety (90) days following the Closing Date.

 
 
(g)
As of the opening of business on the first business day after the Closing Date,
SELLER and BUYER shall provide the appropriate Federal Reserve Bank (the "FRB")
with all information necessary in order to expedite the clearing and sorting of
all checks, drafts, instruments and other commercial paper relative to the
Deposit Liabilities and/or the Office Loans (hereinafter collectively referred
to as "Paper Items").  BUYER shall bear all charges and costs imposed by the FRB
in connection with the reassignment of account number ranges for sorting the
Paper Items.

 
 
43

--------------------------------------------------------------------------------

 
 
In the event the FRB and/or any other regional or local clearinghouse for
negotiable instruments fails, refuses or is unable to direct sort such Paper
Items for delivery to BUYER with the result that such Paper Items are presented
to SELLER, by not later than 3:00 p.m. local time on each business day following
the Closing and continuing for ninety (90) days after the Closing, SELLER will
make available to BUYER for pick up from SELLER's offices or the offices of
SELLER's agent and/or processor all of the Paper Items which are received by
SELLER from the FRB and/or any regional or local clearinghouse during the
morning of each such business day on an "as-received basis."  At the same time
SELLER shall also make available to BUYER information and records, including but
not limited to systems printouts, concerning such Paper Items and concerning
incoming ACH items as well as outstanding ATM transactions.  Such information
and records, including but not limited to systems printouts, will utilize the
most recent account number designated by SELLER for each of the Deposit Accounts
and/or the Office Loans.  BUYER shall initiate appropriate Notification of
Change requests relating to appropriate routing matters at the sole expense of
BUYER within thirty (30) days following the Closing Date.  Except as otherwise
expressly provided herein, SELLER shall provide the foregoing at no charge to
BUYER for a period not to exceed thirty (30) days from the Closing Date, except
that BUYER shall pay any charges assessed to SELLER by the FRB, any national or
local clearinghouse and/or SELLER's agent and/or processor to the extent such
assessments relate to the Deposit Accounts or Office Loans.  BUYER shall be
responsible for pick up of the data to be provided by SELLER.  Except as
otherwise expressly provided herein, BUYER shall be responsible for processing
any and all ACH returns received subsequent to the Closing directly through the
appropriate Federal Reserve Bank.  SELLER and BUYER shall arrange for
appropriate daily settlement between the parties in order that the transmission
of all monies associated with the matters set forth in this Section 7.2(g) might
be affected promptly.
 
 
44

--------------------------------------------------------------------------------

 
 
SELLER shall not be liable to BUYER for any failure to provide the data required
by this Section 7.2(g) to the extent any such failure results from causes beyond
SELLER's control including war, strike or other labor disputes, acts of God,
errors or failures of the FRB, and/or a participating regional or local
clearinghouse, or equipment failure or other emergency wherein SELLER and/or its
agent processor has been unable to process inclearings from the FRB or such
clearinghouse.
 
 
(h)
SELLER shall, not earlier than the time of procurement of all regulatory
approvals required for consummation of the transaction contemplated by this
Agreement nor later than twenty (20) days prior to the Closing Date, notify all
depositors of the Offices and all borrowers of any Office Loan by letter
acceptable to BUYER, produced in, if appropriate, several similar, but different
forms calculated to provide necessary and specific information to the owners of
particular types of accounts and/or loans, of BUYER's pending assumption of the
Deposit Liabilities and acquisition of the Office Loans hereunder, and, in
appropriate instances, notify depositors that on and after the Closing Date
certain SELLER deposit-related services and/or SELLER's debit card and ATM
services, will be terminated.  The expenses of the printing, processing and
mailing of such letter notices shall be shared equally by BUYER and SELLER.

 
 
(i)
For a period of sixty (60) days after the Closing Date, SELLER will forward to
BUYER, within two (2) business days of receipt, payments received by SELLER with
respect to the Office Loans.  BUYER will forward, within two (2) business days
of receipt, payments received by BUYER with respect to any loans not assigned to
BUYER under this Agreement.  BUYER and SELLER further agree to refer customers
to the offices of the other when such customers present payments over the
counter to the party not holding their respective loan.  BUYER shall reimburse
SELLER within thirty (30) days of notice by SELLER to BUYER for any payments
tendered by borrowers which were credited to the outstanding balance of any
Office Loan prior to the Closing Date and which are subsequently returned or
otherwise withdrawn for any reason and SELLER shall assign to BUYER any rights
of SELLER to recovery of such payments as against the relevant borrower.

 
 
45

--------------------------------------------------------------------------------

 
 
 
(j)
SELLER shall forward notice to appropriate carriers for single premium prepaid
life and A&H/Disability insurance related to the Office Loans (the "Insured
Office Loans") of BUYER's acquisition of the Insured Office Loans within thirty
(30) days following the Closing Date.  Such notice shall identify BUYER as the
new obligee of the Insured Office Loans and shall direct the insurance carriers
to forward any premium refunds otherwise payable to SELLER with respect to the
Insured Office Loans following the Closing (the "Premium Refunds") to BUYER.  In
the event that, following the Closing, any such Insured Office Loans are paid in
full prior to maturity and BUYER receives a Premium Refund, BUYER shall credit
the account of such Insured Office Loan customer with the appropriate portion of
any such Premium Refund.  The Premium Settlement Payment by SELLER shall
constitute the only obligation of SELLER to BUYER with respect to matters
pertaining to Premium Refunds, and BUYER shall be responsible for any and all
payments or credits due or owing the Insured Office Loan customers with respect
to payment in full of the Insured Office Loans prior to maturity.  The Premium
Settlement Payment defined in Section 1.4(d) herein shall be calculated as of
the Closing Date and based upon SELLER's actual commission rate on loans with
such insurance coverage.

 
 
(k)
The duties and obligations of the parties in this section 7.2 shall survive the
Closing.

 

 
7.3
Overdrafts and Transitional Action. Overdrafts on the Deposit Accounts will be
the responsibility and risk of BUYER except to the extent that such overdrafts
are thirty (30) days or more past due..

 

 
7.4
ATMs and Debit Cards.

 
 
(a)
SELLER shall provide to BUYER, no later than sixty (60) days prior to the
Closing Date, a test tape, along with a file format or file layout and a
production tape thirty (30) days before the Closing Date, containing customer
name, card number, withdrawal limits, the Deposit Accounts activated by,
accessible to or committed to such cards issue dates and/or open dates, last
transaction dates, and expiration dates as to all ATM and debit cards issued to
customers of the Offices and shall notify the appropriate processor to
deactivate the operation of the such ATM and debit cards completely or to
deactivate or disconnect the Deposit Accounts from such ATM and debit cards no
later than the business day cutoff on the date prior to the Closing Date so that
all activity generated by the such  ATM and debit cards shall have settled prior
to the Closing Date.  All transactions and activity related to the SELLER ATM
and debit cards for Deposit Accounts transferred to BUYER following the Closing
Date which are received or forwarded to SELLER will be accepted and forwarded by
SELLER to BUYER along with all corresponding funds.  SELLER thereafter agrees to
immediately notify its processor to deactivate such ATM and debit cards and to
forward all transactions related thereto directly to BUYER.

 
 
46

--------------------------------------------------------------------------------

 
 
 
(b)
SELLER agrees to deactivate the ATMs located at the Offices on or before the
business day cutoff on the day prior to the Closing Date.  Thereafter, BUYER
shall reconfigure the ATMs to its standards for activation after the business
day cutoff on the Closing Date.

 
 
(c)
BUYER and SELLER agree to cooperate with each other to assure that all
transactions originated through the ATM or originated with ATM cards prior to or
on the Closing Date shall be for the account of SELLER and all transactions
originated after the Closing Date shall be for the account of BUYER.  A post
closing adjustment shall be made in the manner set forth in Section 6.4 hereof
to reflect all such transactions which cannot be reasonably calculated as of the
Closing.

 
 
(d)
For a period of four (4) years from the Closing, BUYER shall permit any customer
or employee of SELLER to use BUYER's ATMs located at the Offices without the
imposition of any transaction fee, surcharge or "foreign use" charges by BUYER.

 
 
(e)
The obligations of the parties under this Section 7.4 shall survive the Closing.

 
 
47

--------------------------------------------------------------------------------

 
 

 
7.5
Environmental Matters.

 
 
(a)
Within thirty (30) days of the date of this Agreement, SELLER shall provide to
BUYER, at SELLER's expense, copies of Phase I environmental site assessments
(the "Phase I Assessments" herein) for all Owned Real Estate.

 
 
(b)
If such Phase I Assessments reasonably indicated the necessity or desirability
of further investigation to determine whether or not an Environmental Hazard
exists at such Owned Real Estate, BUYER shall notify SELLER in writing, not
later than ten (10) days receipt of same, of BUYER' s desire to have an
environmental consultant selected by BUYER (the "Environmental Consultant"), to
the extent reasonable and appropriate, conduct Phase II environmental site
assessments ( the "Phase II Assessments" herein).  Any such further
investigation or testing shall be conducted in such a manner so as not to
interfere with the normal operation of the Office(s) involved.  All such Phase
II Assessments shall be (i) conducted at BUYER's expense, (ii)  treated as
information subject to Section 8.1 of this Agreement, and (iii) completed not
less than sixty (60)  days after the signing of this Agreement.

 
 
(c)
SELLER shall have a period of two (2) business days from receipt of such notice
to elect, at its sole option, to consent to conduct of the Phase II Assessment
or BUYER may elect to terminate this Agreement.

 
 
(i)
In the event that the Phase II Assessment is conducted and the Environmental
Consultant discovers an Environmental Hazard during any such Phase II Assessment
at any single parcel of Owned Real Estate, the remediation of which, in the
reasonable judgment of the Environmental Consultant, is or would be the
responsibility of BUYER should it acquire such Owned Real Estate, BUYER may, at
its sole option, elect to terminate this Agreement or to lease from SELLER such
single parcel of Owned Real Estate pursuant to a Lease Agreement with terms
satisfactory to BUYER at its sole discretion.

 
 
48

--------------------------------------------------------------------------------

 
 
 
(ii)
During the term of such Lease Agreement, in the event that SELLER shall deliver
to BUYER a report of a qualified environmental engineer or consultant,
acceptable in form and content to BUYER, certifying that the Environmental
Hazard, at or on any such parcel of Owned Real Estate which is the subject of
the Lease Agreement, has been remediated to the extent reasonably required under
applicable Environmental Laws, BUYER may elect to purchase such parcel of Owned
Real Estate at the net book value as of the Closing Date.

 
 
(d)
BUYER agrees that it and the Environmental Consultant shall conduct any Phase II
Assessments or other investigations pursuant to this Section with reasonable
care and subject to customary practices among environmental consultants and
engineers, including, without limitation, following completion thereof, the
restoration of any site to the extent practicable to its condition prior to such
site assessment or investigation and the removal of all monitoring wells.

 
 
(e)
Any lease of a parcel of Owned Real Estate pursuant to this Section 7.5 shall in
no way affect the transfer of any related assets or liabilities, other than such
parcel of Owned Real Estate, to the BUYER at the Closing.

 
 
(f)
For purposes of this Section 7.5, the term "Environmental Law" shall mean any
Federal or state law, statute, rule, regulation, code, order, judgment, decree,
injunction, or agreement with any Federal or state governmental authority, (i)
relating to the protection, preservation, or restoration of the environment
(including, without limitation, air, water, vapor, asbestos, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource) or to human health or safety or (ii)
the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of hazardous substances, in each case as amended and now in effect.
Environmental Laws include, without limitation, the Clean Air Act (42 U.S.C.
section 7401 et seq.); the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. section 9601 et seq.); the Federal Water Pollution
Control Act (33 U.S.C. section 1251 et seq.); the Occupational Safety and Health
Act (29 U.S.C. section 651 et seq.).

 
 
49

--------------------------------------------------------------------------------

 
 
 
(g)
For purposes of this Section 7.5, the term "Environmental Hazard" shall mean the
presence of any Hazardous Substance in violation of, and reasonably likely to
require material remediation costs under, applicable Environmental Laws.

 
 
(h)
For purposes of this Section 7.5, the term "Hazardous Substance" shall mean any
substance, whether liquid, solid, or gas, (i) listed, identified or designated
as hazardous or toxic to a level which requires remediation under any
Environmental Law including, without limitation, asbestos; (ii) which, applying
criteria specified in any Environmental Law, is hazardous or toxic; or (iii) the
use or disposal of which is regulated under Environmental Law.

 

 
7.6
Effect of Transitional Action.

 
 
Except as and to the extent expressly set forth in this Article 7, nothing
contained in this Article 7 shall be construed to be an abridgment or
nullification of the rights, customs and established practices under applicable
banking laws and regulations as they affect any of the matters addressed in this
Article 7.

 
8.
GENERAL COVENANTS AND INDEMNIFICATION.

 

 
8.1
Confidentiality Obligations of BUYER. From and after the date hereof, BUYER and
its affiliates and parent company shall treat all information received from
SELLER concerning the business, assets, operations, and financial condition of
SELLER and its affiliates, and its and their customers (including without
limitation the Offices), as confidential, unless and to the extent that BUYER
can demonstrate that such information was already known to BUYER and its
affiliates, if any, or in the public domain or received from a third person not
known by BUYER to be under any obligation to SELLER; and BUYER shall not use any
such information for any purpose except in furtherance of the transactions
contemplated hereby (including in the filing of required regulatory
applications, provided that, if available, a confidential treatment request will
be made regarding such confidential information).  Upon any termination of this
Agreement, BUYER shall, and shall cause its affiliates, if any, to, promptly
return all documents and workpapers containing, and all copies of, any such
information received from or on behalf of SELLER in connection with the
transactions contemplated hereby.  The covenants of BUYER contained in this
Section 8.1 are of the essence and shall survive any termination of this
Agreement, but shall terminate at the Closing, if it occurs, with respect to any
information that is limited solely to the activities and transactions of the
Offices; provided, however, that neither BUYER nor any of its affiliates shall
be deemed to have violated the covenants set forth in this Section 8.1 if BUYER
shall be required to disclose any of such confidential information in compliance
with any legal process, order or decree issued by any court or agency of
government of competent jurisdiction.  It is expressly acknowledged by SELLER
that all information provided to BUYER related to the Acquisition  may be
provided to BUYER's affiliates as necessary for the purpose of consummating the
Acquisition. The covenants and obligations of BUYER hereunder shall survive the
Closing and any earlier termination of this Agreement.

 
 
50

--------------------------------------------------------------------------------

 
 

 
8.2 
Confidentiality Obligations of SELLER. From and after the date hereof, SELLER,
its affiliates and its parent corporation shall treat all information received
from BUYER concerning BUYER's business, assets, operations, and financial
condition as confidential, unless and to the extent SELLER can demonstrate that
such information was already known to SELLER or its affiliates or in the public
domain, and SELLER shall not use any such for any purpose except in furtherance
of the transactions contemplated hereby (including in the filing of required
regulatory applications, provided that, if available, a confidential treatment
request will be made regarding such confidential information).  Upon any
termination of this Agreement, SELLER shall promptly return all documents and
workpapers containing, and all copies of, any such information received from or
on behalf of BUYER in connection with the transactions contemplated hereby.  The
covenants of SELLER contained in this Section 8.2 are of the essence and shall
survive any termination of this Agreement; provided, however, that neither
SELLER nor any of its affiliates shall be deemed to have violated the covenants
set forth in this Section 8.2 if SELLER shall be required to disclose any of
such confidential information in compliance with any legal process, order or
decree issued by any court or agency of government of competent
jurisdiction.  It is expressly acknowledged by BUYER that all information
provided to SELLER related to the Acquisition may be provided to SELLER's
affiliates for the purpose of consummating the Acquisition.  The covenants and
obligations of SELLER hereunder shall survive the Closing and any earlier
termination of this Agreement.

 
 
51

--------------------------------------------------------------------------------

 
 

 
8.3 
Indemnification by SELLER. From and after the Closing Date, SELLER shall
indemnify, hold harmless, and defend BUYER from and against all claims, losses,
liabilities and obligations, including reasonable attorneys' fees and expenses
(collectively, "Losses"), which BUYER may receive, suffer or incur arising out
of, relating to or in connection with any actions, suits or proceedings (other
than any proceedings to prevent or limit the consummation of the Acquisition)
related to (i) operations and transactions occurring prior to the Closing and
which involve the Assets transferred, the Deposit Liabilities, the Office Loans
or the safe deposit business being transferred to BUYER and (ii) the operations
at the Offices prior to the Closing Date.  The obligations of SELLER under this
Section 8.3 shall be contingent upon BUYER giving SELLER written notice (i) of
receipt by BUYER of any process and/or pleadings in or relating to any actions,
suits, or proceedings of the kinds described in this Section 8.3, including
copies thereof, and (ii) of the assertion of any claim or demand relating to the
operation of the Offices and/or the Deposit Liabilities or Office Loans prior to
the Closing, including, to the extent known to BUYER, the identity of the
person(s) or entity(ies) asserting such claim or making such demand and the
nature thereof, and including copies of any correspondence or other writings
relating thereto. All notices required by the preceding sentence shall be given
within fifteen days of the receipt by BUYER of any such process or pleadings or
any oral or written notice of the assertion of any such claims or demands.
SELLER shall have the right to take over BUYER's defense in any such actions,
suits, or proceedings through counsel selected by SELLER, to compromise and/or
settle the same (provided that no such settlement shall be made without BUYER's
prior written consent unless such settlement solely consists of the payment of
money by SELLER and BUYER receives a complete release in connection therewith)
and to prosecute any available appeals or review of any adverse judgment or
ruling that may be entered therein.  The covenants and obligations of SELLER
hereunder shall survive the Closing and any earlier termination of this
Agreement.  The availability of indemnification pursuant to this section shall
not prevent BUYER from seeking any other remedy otherwise available to BUYER,
including remedies at law or in equity.

 
 
52

--------------------------------------------------------------------------------

 
 

 
8.4 
Indemnification by BUYER. From and after the Closing Date, BUYER shall
indemnify, hold harmless and defend SELLER from and against Losses which SELLER
may receive, suffer, or incur arising out of, relating to or in connection with
(i) SELLER' s compliance with instructions from BUYER made pursuant to Section
7.4 of this Agreement and not related to any negligence or malfeasance on the
part of SELLER, (ii) operations and transactions occurring after the Closing and
which involve the Assets transferred, the Deposit Liabilities, the Office Loans,
the safe deposit business being transferred to BUYER or the other obligations
and liabilities assumed pursuant to this Agreement or (iii) the operations at
the Offices after the Closing Date.  The obligations of BUYER under this Section
8.4 shall be contingent upon SELLER giving BUYER written notice (i) of the
receipt by SELLER of any process and/or pleadings in or relating to any actions,
suits or proceedings of the kinds described in this Section 8.4, including
copies thereof, and (ii) of the assertion of any claim or demand relating to the
Assets transferred to and/or the Deposit Liabilities or Office Loans and the
other obligations and liabilities assumed by BUYER on or after the Closing,
including, to the extent known to SELLER, the identity of the person(s) or
entity(ies) asserting such claim or making such demand and the nature thereof,
and including copies of any correspondence or other writings relating
thereto.  All notices required by the preceding sentence shall be given within
fifteen (15) days of the receipt by SELLER of any such process or pleadings or
any oral or written notice of the assertion of any such claims or
demands.  BUYER shall have the right to take over SELLER's defense in any such
actions, suits, or proceedings through counsel selected by BUYER, to compromise
and/or settle the same (provided that no such settlement shall be made without
SELLER's prior written consent unless such settlement solely consists of the
payment of money by BUYER and SELLER receives a complete release in connection
therewith) and to prosecute any available appeals or review of any adverse
judgment or ruling that may be entered therein.  The covenants and obligations
of BUYER hereunder shall survive the Closing and any earlier termination of this
Agreement.  The availability of indemnification pursuant to this section shall
not prevent SELLER from seeking any other remedy otherwise available to SELLER,
including remedies at law or in equity.

 
 
53

--------------------------------------------------------------------------------

 
 

 
8.5 
Solicitation of Customers by BUYER Prior to Closing. At any time prior to the
Closing Date, BUYER will not, and will not permit any of its affiliates to,
conduct any marketing, media or customer solicitation campaign which is
specifically and directly targeted to induce customers whose Deposit Account
liabilities are to be assumed or Office Loans are to be acquired by BUYER
pursuant to this Agreement to discontinue their account or business
relationships with SELLER or its affiliates.

 

 
8.6 
Solicitation of Customers by SELLER After the Closing. From the date of this
Agreement and for four (4) years following the Closing Date, SELLER will not
directly solicit (a) deposit accounts from customers whose Deposit Liabilities
and/or Office Loans are assumed or acquired by BUYER pursuant to this Agreement,
(b) refinancing of Office Loans from borrowers whose Office Loans are being
acquired by BUYER hereunder or (c) any persons located within a ten (10) mile
radius of any Office to provide to such persons any retail, commercial,
fiduciary, or wealth management services; provided, however, that the foregoing
(a), (b) and (c) shall not apply to (i) existing customers of SELLER offices
other than the Offices or persons who are employees or current directors of
SELLER, Ohio Legacy Corp or any other affiliate of SELLER (ii) any general
advertisement or solicitation by SELLER regarding its banking products or other
services, or (iii) any person who becomes a customer of SELLER or seeks the
services provided by SELLER on such person's own initiative.  The covenants and
obligations of SELLER hereunder shall survive the Closing.

 
 
54

--------------------------------------------------------------------------------

 
 

 
8.7 
Further Assurances. From and after the date hereof, each party hereto agrees to
execute and deliver such instruments and to take such other actions as the other
party hereto may reasonably request in order to carry out and implement this
Agreement.  Without limiting the foregoing, SELLER agrees to execute and deliver
such deeds, bills of sale, acknowledgments, and other instruments of conveyance
and transfer as, in the reasonable judgment of BUYER, shall be necessary and
appropriate to vest in BUYER the legal and equitable title to the Assets of
SELLER being conveyed to BUYER hereunder.  Further, BUYER, at its sole cost and
expense, shall prepare and shall file, or shall cause to be prepared and filed,
with any appropriate third parties, any and all documents and notices which are
necessary and proper to transfer to BUYER any security interests and other
rights of SELLER in and to collateral securing the Office Loans.  SELLER shall
cooperate with BUYER in executing any necessary and proper documents and notices
as may be appropriate in furtherance of the foregoing covenant and consistent
with the terms of this Agreement provided, however, that nothing contained
herein shall relieve BUYER of its obligations as set forth herein.  The
covenants and obligations of the parties hereunder shall survive the Closing.

 

 
8.8 
Operation of the Offices. Except as otherwise expressly provided in this
Agreement, after the Closing Date neither SELLER, nor its subsidiaries or
affiliates shall be obligated to provide for any managerial, financial,
business, or other services to the Offices, including without limitation any
personnel, employee benefit, data processing, accounting, risk management, or
other services or assistance that may have been provided to the Offices prior to
the close of business on the Closing Date, and BUYER shall take such action as
may, in its judgment, be necessary or advisable to provide for the ongoing
operation and management of, and the provision of services and assistance to,
the Offices after the Closing Date.  Upon the Closing, BUYER shall change the
legal name of the Offices and, except for any documents or materials in
possession of the customers of the Offices (including but not limited to deposit
tickets and checks), shall not use and shall cause the Offices to cease using
any signs, stationery, advertising, documents, or printed or written materials
that refer to the Offices by any name that includes the words "Premier Bank and
Trust," "Premier," "Ohio Legacy," the name of any affiliate of SELLER or any
derivations thereof.  Preceding the Closing, SELLER shall cooperate with any
reasonable requests of BUYER directed to obtaining specifications for the
procurement of new signs of BUYER's choosing for installation by BUYER of new
signs immediately following the close of business on the Closing Date; provided,
however, that BUYER's receipt of all sign specifications shall be obtained by
BUYER in a manner that does not significantly interfere with the normal business
activities and operations of the Offices and shall be at the sole and exclusive
expense of BUYER.  SELLER Will retain its signs located at the Offices.  BUYER
shall remove the “skins” of SELLER’s signs with SELLER’s name and logo and shall
hold them pending retrieval by SELLER.  It is understood by the parties hereto
that, with the exception of the “skins,” all mounting facilities, electronics
and components for the signs shall be considered as Fixed Assets for purposes of
this Agreement.  The covenants and obligations of the parties hereunder shall
survive the Closing.

 
 
55

--------------------------------------------------------------------------------

 
 

 
8.9 
Information After Closing. For a period of seven (7) years following the
Closing, upon written request of SELLER to BUYER or BUYER to SELLER, as the case
may be, such requested party shall provide the requesting party with reasonable
access to, or copies of, information and records relating to the Offices which
are then in the possession or control of the requested party reasonably
necessary to permit the requesting party or any of its subsidiaries or
affiliates to comply with or contest any applicable legal, tax, banking,
accounting, or regulatory policies or requirements, or any legal or regulatory
proceeding thereunder or requests related to customer relationships at the
Offices prior to Closing.  In the event of any such requests, the requesting
party shall reimburse the requested party for the reasonable costs of the
requested party related to such request.  The covenants and obligations of the
parties hereunder shall survive the Closing.

 
 
56

--------------------------------------------------------------------------------

 
 

 
8.10 
Individual Retirement Accounts. All IRAs related to the Offices that shall not
have been transferred to BUYER by the close of business on the thirtieth (30th)
day following the Closing may be retained by SELLER at its option, and for any
such IRAs retained, SELLER shall advise the account holders that it has
withdrawn its resignation as custodian or transfer the amount in such IRAs to
the account holders.

 

 
8.11 
Covenant Not to Compete. From and after the Closing and for a period of four (4)
years following the Closing Date, SELLER and its affiliates shall not, and shall
not enter into any agreement to, (i) provide to any persons located within a ten
(10) mile radius of any Office retail, commercial, fiduciary, or wealth
management services, or (ii) own, operate or use any building, office or other
facility or premises located within a ten (10) mile radius of any Office for the
purpose of operating a branch or loan production office; provided, however, that
the foregoing (i) shall not apply to (A) existing customers of SELLER offices
other than the Offices or persons who are employees or current directors of
SELLER, Ohio Legacy Corp or any other affiliate of SELLER, (B) any general
advertisement or solicitation by SELLER regarding its banking products or other
services, or (C) any person who becomes a customer of SELLER or seeks the
services provided by SELLER on such person's own initiative.  The covenants and
obligations of SELLER hereunder shall survive the Closing.

 

 
8.12 
Non-solicitation of Employees. BUYER and SELLER agree that for a period of
twenty-four (24) months from the date of this Agreement, or for a period of
twenty-four (24) months from such date as this Agreement may be terminated
pursuant to Section 9 hereof, neither BUYER nor SELLER nor any of their
respective subsidiaries or affiliates will:

 
 
57

--------------------------------------------------------------------------------

 
 
 
(a)
Directly or indirectly solicit for employment or employ any persons who are
employees of the other party or its subsidiaries or affiliates on the date
hereof (except in the case of BUYER, the employment of any Transferred Employees
after the Closing); or

 
 
(b)
directly or indirectly solicit for employment or employ any other persons who
are employees of the other party or its subsidiaries or affiliates on the date
hereof and with whom the party has had contact or who became known to the party
solely in conjunction with any phase of the Acquisition  (except  in the case of
BUYER, the employment of any Transferred Employees after the Closing) whether
prior to execution of this Agreement or subsequent thereto.  As used solely in
this Section 8.12(b), the term "solicit" shall not be deemed to include general
advertisements or general solicitations that are not targeted or directed
specifically to individuals who are employees of the other party or its
subsidiaries or affiliates.  Subject to the prohibitions contained in Section
8.12(a), nothing in this Section 8.12(b) shall prohibit the parties or their
respective affiliates or subsidiaries from hiring a person covered by this
Section 8.12(b) who contacts the hiring party on their own initiative (and not
in response to solicitation by the hiring party in violation of this section) or
a person covered by this subsection 8.12(b) who is no longer in the employ of
the other party or its subsidiaries or affiliates at the time of such
solicitation.

 
The covenants and obligations of the parties hereunder shall survive the Closing
and any earlier termination of this Agreement.
 
9.
TERMINATION.

 

 
9.1 
Termination by Mutual Agreement. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned by mutual consent of the
parties authorized by a vote of a majority of the Board of Directors (or by the
vote of the Executive Committee of such Board, if so empowered) of each of
SELLER and BUYER.

 
 
58

--------------------------------------------------------------------------------

 
 

 
9.2 
Termination by SELLER. This Agreement may be terminated and the transactions
contemplated hereby abandoned by a vote of a majority of the Board of Directors
(or by the vote of the Executive Committee of such Board, if so empowered) of
SELLER:

 
 
(a)
in the event of a material breach by BUYER of this Agreement;

 
 
(b)
in the event any of the conditions precedent specified in Section 5.1 of this
Agreement (i) has not been met as of the date specified for such condition in
this Agreement or if no date is specified, the Closing Date, or (ii) in the
reasonable determination of SELLER, is not capable of being met, and in the case
of either (i) or (ii), has not been waived by SELLER;

 
 
(c)
in the event any regulatory approval for the consummation of the Acquisition is
denied by any applicable regulatory authority;

 
 
(d)
on or after the date which is 180 calendar days following the date of this
Agreement (the "Termination Date") if the Closing has not then occurred unless
the failure to consummate by such date is due to a breach of this Agreement by
SELLER;

 
 
(e)
in the event that there is a material adverse change in the financial condition
or results of operation of BUYER, or pending or threatened litigation or claims
with respect to the transactions contemplated by this Agreement which, in the
opinion of SELLER, may hinder or delay the ability of the parties to consummate
the transactions contemplated by this Agreement; or

 
 
(f)
in the event that BUYER fails to obtain by October 31, 2011, any required
regulatory approval of which it is BUYER’s responsibility to obtain, and in the
event of such a termination BUYER shall pay to SELLER the actual costs, fees and
expenses incurred by SELLER in connection with this Agreement and the
Acquisition, including, without limitation, attorneys’ fees, filing costs and
out of pocket expenses subject to a maximum payment of $150,000; or

 
 
59

--------------------------------------------------------------------------------

 
 
 
(g)
in the event that SELLER or any of its affiliates receives from a third party
any unsolicited proposal to acquire both of the Offices that SELLER, in its sole
discretion, determines to pursue, and in the event of such a termination (and
only in such event), SELLER shall pay to BUYER a termination fee of $150,000.

 
The payment obligations of BUYER under Section 9.2(f) and the payment
obligations of SELLER under Section 9.2(g) shall survive any termination of this
Agreement pursuant to such sections.
 

 
9.3 
Termination by BUYER. This Agreement may be terminated and the transactions
contemplated hereby abandoned by a vote of a majority of the Board of Directors
(or by the vote of the Executive Committee of such Board, if so empowered) of
BUYER:

 
 
(a)
in the event of a material breach by SELLER of this Agreement;

 
 
(b)
in the event any of the conditions precedent specified in Section 5.2 of this
Agreement (i) has not been met as of the date specified for such condition in
this Agreement or if no date is specified, the Closing Date, or (ii) in the
determination of BUYER, is not capable of being met, and in the case of either
(i) or (ii), has not been waived by BUYER;

 
 
(c)
in the event any regulatory approval required for consummation of the
Acquisition is denied by any applicable regulatory authority;

 
 
(d)
in the event that there is a material adverse change in the financial condition
or results of operation of the Offices, or pending or threatened litigation or
claims with respect to the transactions contemplated by this Agreement which, in
the opinion of BUYER, may hinder or delay the ability of the parties to
consummate the transactions contemplated by this Agreement;

 
 
(e)
on or after the Termination Date if the Closing has not then occurred unless the
failure to consummate by such time is due to a breach of this Agreement by
BUYER;

 
 
60

--------------------------------------------------------------------------------

 
 
 
(f)
in the event any regulatory approval required for consummation of the
Acquisition is received but imposes any condition that, in BUYER’s reasonable
judgment, is unduly burdensome, such that the economic or business benefits of
the Acquisition would be materially adversely affected or which condition would
unduly burden the operations of BUYER upon completion of the Acquisition; or

 
 
(g)
in the event that SELLER fails to obtain by October 31, 2011, any required
regulatory approval of which it is SELLER’s responsibility to obtain, and in the
event of such a termination SELLER shall pay to BUYER the actual costs, fees and
expenses incurred by BUYER in connection with this Agreement and the
Acquisition, including, without limitation, attorneys’ fees, filing costs and
out of pocket expenses subject to a maximum payment of $150,000.

 
The payment obligation of SELLER under Section 9.3(g) shall survive any
termination of this Agreement pursuant to such section.
 

 
9.4 
Effect of Termination. The termination of this Agreement pursuant to Sections
9.2 or 9.3 of this Article 9 shall not release any party hereto from any
liability or obligation to the other party hereto arising from (i) a breach of
any provision of this Agreement occurring prior to the termination hereof or
(ii) the failure of timely satisfaction of conditions precedent to the
obligations of a party to the extent that such failure of timely satisfaction is
attributable to the actions or inactions of such party.

 
10.
MISCELLANEOUS PROVISIONS.

 

 
10.1 
Expenses. Except as and to the extent specifically allocated otherwise herein,
each of the parties hereto shall bear its own expenses, whether or not the
transactions contemplated hereby are consummated.

 

 
10.2 
Certificates. All statements contained in any certificate ("Certificate")
delivered by or on behalf of SELLER or BUYER pursuant to this Agreement or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties of the party delivering the Certificate
hereunder.  Each such Certificate shall be executed on behalf of the party
delivering the Certificate by duly authorized officers of such party.

 
 
61

--------------------------------------------------------------------------------

 
 

 
10.3 
Termination of Representations and Warranties. The respective representations
and warranties of SELLER and BUYER contained or referred to in this Agreement or
in any Certificate, schedule, or other instrument delivered or to be delivered
pursuant to this Agreement shall terminate at the Closing, except for:

 
 
(a)
those representations and warranties contained in any limited warranty deeds
delivered by SELLER to BUYER at the Closing;

 
 
(b)
those representations and warranties contained in any bill of sale relating to
the Assets delivered by SELLER to BUYER at Closing;

 
 
(c)
those representations and warranties contained in any instrument of assumption
or in any Certificate delivered by BUYER to SELLER at the Closing;

 
 
(d)
those representations and warranties contained in any Certificate delivered by
SELLER to BUYER at the Closing; and

 
 
(e)
the representations and warranties of SELLER contained in Section 3.1(r), which
shall only survive for a period of twelve (12)  months following the Closing
Date.

 

 
10.4 
Waivers. Each party hereto, by written instrument signed by duly authorized
officers of such party, may extend the time for the performance of any of the
obligations or other acts of the other party hereto and may waive, but only as
affects the party signing such instrument:

 
 
(a)
any inaccuracies in the representations or warranties of the other party
contained or referred to in this Agreement or in any document delivered pursuant
hereto;

 
 
(b)
compliance with any of the covenants or agreements of the other party contained
in this Agreement;

 
 
62

--------------------------------------------------------------------------------

 
 
 
(c)
the performance (including performance to the satisfaction of a party or its
counsel) by the other party of such of its obligations set out herein; and

 
 
(d)
satisfaction of any condition to the obligations of the waiving party pursuant
to this Agreement.

 

 
10.5 
Notices. All notices and other communications hereunder may be made by mail,
hand-delivery or by courier service and notice shall be deemed to have been
given when received; provided, however, if notices and other communications are
made by nationally recognized overnight courier service for overnight delivery,
such notice shall be deemed to have been given one business day after being
forwarded to such a nationally recognized overnight courier service for
overnight delivery.

 
If to SELLER:
 
Premier Bank & Trust, National Association
6141 Whipple Avenue, N.W.
North Canton, Ohio  44720
Attn: Rick Hull, President
 
With a copy to:
 
Vorys, Sater, Seymour and Pease LLP
221 East 4th Street
Suite 200, Atrium Two
Cincinnati, Ohio 45202
Attn: Jason L. Hodges
 
If to BUYER:
 
The Commercial and Savings Bank of Millersburg, Ohio
91 North Clay Street
Millersburg, Ohio 44654
 
 
63

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Bricker & Eckler LLP
100 South 3rd Street
Columbs, Ohio 43215
Attn: Jeffery E. Smith
 
or such other person or address as any such party may designate by notice to the
other parties, and shall be deemed to have been given as of the date received.
 

 
10.6 
Parties in Interest; Assignment; Amendment. The rights and obligations of each
party hereto shall be binding upon, by the operation of law or otherwise, and
shall inure to the benefit of, the parties hereto and their respective
successors, legal representatives, and assigns.  Except as expressly provided
herein, no person who is not a party hereto (or a permitted successor or
assignee of such party) shall have any rights or benefits under this Agreement,
either as a third party beneficiary or otherwise. This Agreement cannot be
amended or modified, except by a written agreement executed by the parties
hereto or their respective successors and assigns.  This Agreement may not be
assigned by either party hereto without the prior written consent of the other.

 

 
10.7 
Headings. The headings and table of contents used in this Agreement are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

 

 
10.8 
Terminology. The specific terms that are defined in various provisions of this
Agreement shall apply throughout this Agreement (including without limitation
each schedule hereto), unless expressly indicated otherwise.  In addition, the
following terms and phrases shall have the meanings set forth for purposes of
this Agreement (including such schedule):

 
 
(a)
The term "business day" shall mean any day other than a Saturday, Sunday, or a
day on which either SELLER or BUYER is closed in accordance with applicable law
or regulation.  Any action, notice, or right which is to be taken or given or
which is to be exercised or lapse on or by a given date which is not a business
day may be taken, given, or exercised, and shall not lapse, until the next
business day following.

 
 
64

--------------------------------------------------------------------------------

 
 
 
(b)
The term "affiliate" shall mean, with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
such person.

 
 
(c)
The term "Permitted Exceptions" shall mean, with respect to the Owned Real
Estate and the Leased Real Estate, (i) those five standard exceptions appearing
as Schedule B items in a standard ALTA owners or leasehold title insurance
policy, and any other exceptions, restrictions, easements, rights of way, and
encumbrances referenced in the Title Commitment delivered by SELLER to BUYER as
indicated in Section 2.1(b) of this Agreement satisfactory to BUYER; (ii)
statutory liens for current taxes or assessments not yet due, or if due not yet
delinquent, or the validity of which is being contested in good faith by
appropriate proceedings; (iii) such other liens, imperfections in title,
charges, easements, restrictions, and encumbrances (but in all cases of Owned
Real Estate excluding those which secure borrowed money) which, individually and
in the aggregate, do not materially detract from the value of, or materially
interfere with the present use of, any property subject thereto or affected
thereby as determined by BUYER at its sole discretion; and (iv) such other
exceptions as are approved by BUYER in writing.

 
 
(d)
The term "person" shall mean any individual, corporation partnership, limited
liability company, association, trust, or other entity, whether business,
personal, or otherwise.

 
 
(e)
Unless expressly indicated otherwise in a particular context, the terms
"herein," "hereunder," "hereto," "hereof," and similar references refer to this
Agreement in its entirety and not to specific articles, sections, schedules, or
subsections of this Agreement.  Unless expressly indicated otherwise in a
particular context, references in this Agreement to enumerated articles,
sections, and subsections refer to designated portions of this Agreement (but do
not refer to portions of any schedule unless such Schedule is specifically
referenced) and do not refer to any other document.

 
 
65

--------------------------------------------------------------------------------

 
 
 
(f)
The term "subsidiary" shall mean a corporation, partnership, limited liability
company, joint venture, or other business organization more than 50% of the
voting securities or interests in which are beneficially owned or controlled by
the indicated parent of such entity.

 
 
(g)
The term "overdraft protection" shall include all such programs and product
offerings that provide depositor protection for overdrafts including, but not
limited to, features sometimes referred to as "overdraft privileges" and the
loan relationships created thereby.

 
 
(h)
Capitalized terms used in this Agreement that are defined elsewhere in this
Agreement shall have the meanings ascribed to then, unless the context otherwise
requires.

 

 
10.9 
Press Releases.  SELLER or BUYER, as the case may be, shall approve, in writing
prior to issuance, the form and substance of any press release or other public
disclosure relating to any matters relating to this Agreement issued by the
other.  Nothing contained herein shall restrict or prohibit BUYER or SELLER from
issuance of press releases or public disclosures which, based on the advice of
counsel, are required by applicable law or regulation or stock market
requirement and limited to information necessary for compliance with same.

 

 
10.10 
Entire Agreement. This Agreement supersedes any and all oral or written
agreements and understandings heretofore made relating to the subject matter
hereof and contains the entire agreement of the parties relating to the subject
matter hereof.  All schedules, exhibits, appendices to, and documents delivered
in connection with, this Agreement are incorporated into this Agreement by
reference and made a part hereof.

 

 
10.11
Flexible Structure.  References in this Agreement to federal or state laws or
regulations, jurisdictions, or chartering or regulatory authorities shall be
interpreted broadly to allow maximum flexibility in consummating the
transactions contemplated hereby in light of changing business, economic, and
regulatory conditions.  Without limiting the foregoing, in the event SELLER and
BUYER agree in writing to alter the legal structure of the Acquisition
contemplated by this Agreement references in this Agreement to such laws,
regulations, jurisdictions, and authorities shall be deemed to be altered to
reflect the laws, regulations, jurisdictions, and authorities that are
applicable in light of such change.

 
 
66

--------------------------------------------------------------------------------

 
 

 
10.12 
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Ohio and the laws of the United States, as well
as regulations issued by relevant agencies thereof.

 

 
10.13 
Counterparts. This Agreement may be executed in several counterparts and by
facsimile and electronic transmission (including by .pdf), each of which shall
be deemed an original, but all of which together shall constitute one and the
same Agreement.

 

 
10.14 
Tax Matters. BUYER and SELLER agree that they will file applicable tax returns
and other related schedules and documents related to their respective interests
based on the allocations in this Agreement.

 
[Remainder of page intentionally blank; signatures follow]

 
67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, all as of the
date first above written.
 

ATTEST:    The Commercial and Savings Bank of        Millersburg, Ohio          
 
/s/Peggy Conn
  By:
/s/Eddie L. Steiner
 
 
  Its:
Chairman
 
 
   
 
 

 

ATTEST:    Premier Bank and Trust, National Association                      
/s/Aubrey Merrill
  By:
/s/Rick L. Hull
 
 
  Its:
President & CEO
 
 
   
 
 

 
 
68

--------------------------------------------------------------------------------

 

SCHEDULES
TO
OFFICE PURCHASE AND ASSUMPTION AGREEMENT


Schedule A –
Description of Owned Real Estate

 
Schedule B –
Description of Leased Real Estate and Office Lease

 
Schedule C –
Furniture, Fixtures and Equipment

 
Schedule D –
Assumed Contracts

 
Schedule E –
List of Leases, Safekeeping Items and Agreements

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


DESCRIPTION OF OWNED REAL ESTATE


[Remainder of page intentionally blank]
 
 
A-1

--------------------------------------------------------------------------------

 

SCHEDULE B


DESCRIPTION OF LEASED REAL ESTATE AND OFFICE LEASE


[Remainder of page intentionally blank]

 
B-1

--------------------------------------------------------------------------------

 

SCHEDULE C


FURNITURE, FIXTURES AND EQUIPMENT


[Remainder of page intentionally blank]
 
 
C-1

--------------------------------------------------------------------------------

 

SCHEDULE D


ASSUMED CONTRACTS


[Remainder of page intentionally blank]

 
D-1

--------------------------------------------------------------------------------

 

SCHEDULE E


LIST OF LEASES, SAFEKEEPING ITEMS AND AGREEMENTS


[Remainder of page intentionally blank]

 
E-1

--------------------------------------------------------------------------------

 
